Exhibit 10.3








___________________________


Loan Agreement
___________________________






Dated as of September 16, 2019






Between




RPT PROVIDENCE SQUARE, LLC,
as Borrower








and










NATIONWIDE LIFE INSURANCE COMPANY,
as Lender




Premises:
4101 Roswell Road

Marietta, Georgia 30062


Loan Number:    00-1103028










Providence Square    i    Loan No. 00-1103028

--------------------------------------------------------------------------------


Exhibit 10.3




Table of Contents
Page
ARTICLE I DEFINITIONS    4
1.1    Definitions    4
ARTICLE II LOAN    13
2.1    The Loan    13
2.2    Use of Proceeds    13
2.3    Payment Provisions    13
2.4    Application of Payments    13
2.5    Late Payment Charge    14
2.6    Prepayment    14
2.7    Savings Clause; Severability    14
ARTICLE III REPRESENTATIONS AND WARRANTIES    15
3.1    Existence, Power and Authority    15
3.2    Purchase Options    15
3.3    Status of the Property    15
3.4    No Misrepresentations    17
3.5    No Material Adverse Change    17
3.6    No Defaults, Violations or Offsets    17
3.7    Litigation    17
3.8    Bank Secrecy Act, the Foreign Corrupt Practices Act, OFAC    18
3.9    Tax Returns    18
3.10    Environmental Matters    18
3.11    Intellectual Property    19
3.12    Regulatory Matters    19
3.13    Solvency    19
3.14    ERISA    19
3.15    Survival of Representations    19
ARTICLE IV AFFIRMATIVE COVENANTS    20
4.1    Payment and Performance of Obligations    20
4.2    Continuation of Existence and Authority    20
4.3    Taxes and Other Charges    20
4.4    Lien Priority    21
4.5    Property Maintenance and Management    21
4.6    Compliance with Laws and OFAC    22
4.7    Property Reports    23
4.8    Borrower’s Estoppel Certificate    24
4.9    Additional Reporting Requirements    24
4.10    Compliance with Loan Documents; Further Assurances    24
4.11    Special Purpose Entity; Separateness    25
4.12    Leases and Possessory Estates    27




Providence Square    i    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------

Exhibit 10.3




4.13    Miscellaneous Property Agreements    29
ARTICLE V NEGATIVE COVENANTS    29
5.1    Use Violations    30
5.2    Waste    30
5.3    No Disposition    30
5.4    Change of Name or Address    30
5.5    ERISA    30
5.6    Zoning    30
5.7    Mineral Rights    30
5.8    Alteration, Removal, Building and Change in Use of Property    31
5.9    Liens, Charges and Encumbrances    31
5.10    Distributions    32
5.11    Controlled Substances    32
ARTICLE VI INSURANCE, CASUALTY, CONDEMNATION    32
6.1    Insurance    32
6.2    Borrower’s Casualty Obligations    35
6.3    Lender’s Rights    36
6.4    Condemnation    38
ARTICLE VII TRANSFERS AND DISPOSITIONS    40
7.1    Transfers and Dispositions    40
7.2    Permitted Dispositions    41
7.3    Dealing with Transferees    43
ARTICLE VIII EVENTS OF DEFAULT    43
8.1    Event of Default    43
8.2    Remedies    45
8.3    Application of Proceeds    48
8.4    Payment of Costs    48
8.5    Setoff    49
8.6    Miscellaneous    49
8.7    Cross Default    51
ARTICLE IX MISCELLANEOUS    51
9.1    Notices    51
9.2    Preservation of Rights    52
9.3    Illegality    52
9.4    Changes in Writing    52
9.5    Entire Agreement    52
9.6    Counterparts    52
9.7    Successors and Assigns    52
9.8    Interpretation    52
9.9    No Consequential Damages, Etc.    53
9.10    Governing Law and Jurisdiction    53
9.11    Modification Not an Impairment of Security    53
9.12    Replacement Documents    53


Providence Square    ii    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------

Exhibit 10.3




9.13    Sole Discretion of Lender    54
9.14    Expenses    54
9.15    UCC Financing Statements    54
9.16    Secondary Market    54
9.17    WAIVER OF JURY TRIAL    55
9.18    Time of the Essence    55
9.19    Electronic Images    55
ARTICLE X LIMITATION OF LIABILITY    55
10.1    Non-Recourse Liability    55
10.2    Full Recourse Liability    57










Providence Square    iii    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------


Exhibit 10.3




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”), is entered into as of September 16,
2019, between RPT PROVIDENCE SQUARE, LLC, a Delaware limited liability company
(“Borrower”), with an address at c/o RREEF America, LLC, 222 South Riverside
Plaza, 34th Floor, Chicago, Illinois 60606, and NATIONWIDE LIFE INSURANCE
COMPANY, an Ohio corporation, together with its successors and assigns,
(“Lender”), with an address at One Nationwide Plaza, Fifth Floor, Columbus, Ohio
43215, ATTN: Real Estate Investments (1-05-701).
RECITALS
A.
Borrower owns certain real property described in the Security Instrument and the
improvements thereon. Borrower desires to obtain the Loan (as defined below)
from Lender which Loan shall be secured in part by such assets of Borrower.

B.
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms and conditions of this Agreement and the other Loan Documents (as
defined below).

In consideration of the covenants set forth in this Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree, represent and warrant as follows:
ARTICLE I
DEFINITIONS
1.1    Definitions. Since there is no Guarantor of the Loan as of the date
hereof, all references to Guarantor in this Agreement shall be deemed to be
qualified by the words, “if any.” As used herein, the following terms shall have
the following meanings:
“ADA” is defined in Section 3.3(f).
“Affiliate” shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns more than twenty percent (20%) of the beneficial ownership
interest of such Person, (ii) is directly or indirectly in Control of such
Person, or (iii) is Controlled by or is under common control with such Person.
“Application” means that certain Commercial Mortgage Loan Application submitted
by or on behalf of Borrower in connection with the Loan and accepted by Lender
on September 11, 2019.
“Appurtenances” is defined in the Security Instrument.
“Assignment” means that certain Assignment of Leases, Rents and Profits, dated
as of the Closing Date, executed by Borrower in favor of Lender, securing
Borrower’s obligations under the Note and encumbering, among other things, the
Leases and Rents derived from the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“at Par” means without the payment of any Prepayment Premium.
“Award(s)” is defined in Section 6.4(b).


Providence Square    4    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




“Borrower Control Party” means Person(s) owning, directly or indirectly through
one or more intermediaries, (i) a general partnership interest or a Controlling
Interest of the limited partnership interests in Borrower (if Borrower is a
partnership or joint venture), (ii) a manager’s or managing member’s interest in
Borrower or a Controlling Interest of the ownership or membership interests in
Borrower (if Borrower is a limited liability company), (iii) a Controlling
Interest of any class of voting stock of Borrower (if Borrower is a
corporation), (iv) a trustee’s interest or a Controlling Interest of the
beneficial interests in Borrower (if Borrower is a trust), or (v) a general
partner’s interest or a Controlling Interest of the partnership interests in
Borrower (if Borrower is a limited partnership or limited liability
partnership).
“Borrower Parties” means, collectively, the Borrower, any Guarantor and any
other individuals and/or entities that are parties to the Loan Documents (other
than Lender, any property manager and any Lender agent).
“Borrower’s Knowledge” (including the phrases “to Borrowers’ knowledge”, “to any
Borrower’s knowledge”, or comparable phrases [including “to the best of” a
Borrower’s knowledge]) means with respect to Borrower, the current knowledge of
those persons charged with responsibilities relating to the acquisition,
ownership, and management of the Property, after reasonable and prudent inquiry
consistent with his/her management responsibilities, including inquiry of any
property manager.
“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
on which commercial banks are authorized or required to be closed in Columbus,
Ohio.
“Carveout Guaranty” means any guaranty executed by any guarantor of Borrower’s
obligations under Article X of this Agreement (“Carveout Guarantor”) in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. As of the Closing Date, a Carveout
Guaranty is not applicable.
“Casualty” is defined in Section 6.2(a).
“Charges” is defined in Section 2.7.
“Closing Date” means the date hereof.
“Code” means the Uniform Commercial Code, as adopted by the State, as amended
from time to time.
“Commercial Form Lease” is defined in Section 4.12(b).
“Control” means when used with respect to a specified Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person and/or the right to make major decisions
with respect to such Person (including, without limitation, all major decisions
regarding capital events, financings and dispositions), whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust or the
power to remove and replace a general partner or managing member, as the case
may be. “Controlling” and “Controlled” have meanings correlative to the
foregoing.


Providence Square    5    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




“Controlled Substance” means any drug or chemical whose manufacture, possession,
or use is regulated by any Governmental Authority, such as illicitly used drugs
or prescription medications that are designated a controlled substance by the US
Drug Enforcement Agency.
“Controlled Substances Laws” means The Federal Controlled Substances Act (21
U.S.C.§ 801 et seq.) or any other similar or related federal, state or local
law, ordinance, code, rule, regulation or order.
“Controlled Substances Uses” means any cultivation, growth, creation,
production, manufacture, sale, distribution, storage, handling, possession or
other use of a Controlled Substance.
“Controlling Interest” means (i) fifty percent (50%) or more of ownership
interests in a Person, or (ii) a percentage ownership interest in a Person of
less than fifty percent (50%) coupled with the possession, directly or
indirectly, of Control of such Person.
“Default Rate” means a rate equal to the lesser of either (a) the highest rate
of interest then allowed by the Laws of the State or, if controlling and not in
violation of the Laws of the State, the Laws of the United States, or (b) the
then applicable rate of interest of the Note plus 500 basis points per annum;
all interest accruing at the Default Rate shall be added to and become a part of
the Indebtedness.
“Detention Pond Item” means the condition of the detention pond located on the
Property described in the letter from Cobb County Water System to Jones Lang
Lasalle dated April 9, 2019 and attached as Schedule I to this Agreement.
“Disposition” is defined in Section 7.1.
“Drug-Related Activities” means any Controlled Substances Uses, any violation of
any Controlled Substances Law or any business, communications, financial
transactions or other activities related to Controlled Substances or Controlled
Substances Uses.
“Embargoed Person” means any Person, entity or government, subject to trade
restrictions under applicable Laws, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Borrower is prohibited by applicable Law or Borrower is in violation of
applicable Law.
“Enforcement Costs” means any and all costs and expenses incurred by Lender in
connection with the enforcement of any of Lender’s rights and/or remedies under
the Loan Documents, including, but not limited to reasonable attorneys’ fees and
third party reports or in connection with any refinancing or restructuring of
the Loan in the nature of a “work-out” or of any insolvency or bankruptcy
proceeding.
“Environmental Laws” is defined in the Indemnity Agreement.
“Environmental Report” means that certain Phase I Environmental Site Assessment
prepared by TRC Companies, Inc., dated June 19, 2019, Project No. 341297.


Providence Square    6    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




“ERISA” is defined in Section 3.14.
“Event of Default” is defined in Section 8.1.
“Evidence of Insurance” is defined in Section 6.1(b).
“Existing Use” means retail use.
“Financial Statements” refers to any of the financial statements provided to
Lender in connection with the Loan, including, but not limited to those provided
pursuant to Section 4.7 hereof.
“Fixtures” is defined in the Security Instrument.
“Governing Documents” is defined in Section 3.6(a).
“Governmental Authority” means any governmental and quasi-governmental bodies,
regulatory bodies and authorities, local, state or federal, having jurisdiction
over Borrower, Guarantor, Lender or the Property or any part thereof.
“Guarantor” means individually or collectively, the non-Borrower Indemnitor, and
the Carveout Guarantor, and Payment Guarantor, if any. As of the Closing Date,
there are none.
“Guaranty Agreement” means individually or collectively, the Indemnity
Agreement, Payment Guaranty and Carveout Guaranty, if any, as applicable, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time. As of the Closing Date, there is no Payment Guaranty or Carveout
Guaranty.
“Hazardous Substances” is defined in the Indemnity Agreement.
“Impositions” is defined in Section 4.3(a).
“Improvements” is defined in the Security Instrument.
“Indebtedness” means (i) the principal and accrued but unpaid interest, from
time to time, evidenced by the Note; (ii) any other amounts, payments,
obligations, reimbursements, costs, interest, or premiums payable by Borrower to
Lender under the Loan Documents; (iii) such additional or future sums (whether
or not obligatory), with interest thereon, as may hereafter be borrowed from
Lender when evidenced by a promissory note which, by its terms, is secured by
the Security Instrument and Assignment (it being contemplated by Borrower and
Lender that such future indebtedness may be incurred); (iv) any and all other
indebtedness, obligations, and liabilities of any kind or character of Borrower
to Lender, now or hereafter existing, absolute or contingent, due or not due,
arising by operation of law or otherwise, direct or indirect, primary or
secondary, joint, several, joint and several, fixed or contingent, secured or
unsecured, including indebtedness, obligations, and liabilities to Lender of
Borrower as a member of any partnership, joint venture, trust or other type of
organization, and whether incurred by Borrower as principal, surety, endorser,
guarantor, accommodation party or otherwise; and (v) any and all renewals,
modifications, amendments, restatements, rearrangements, consolidations,
substitutions, replacements, enlargements, and extensions of any of the
foregoing. Notwithstanding the foregoing provisions


Providence Square    7    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




of this definition, this Agreement, the Security Instrument and the other Loan
Documents shall not secure any such other Indebtedness with respect to which
Lender is by applicable Law prohibited from obtaining a Lien on real estate, nor
shall this definition operate or be effective to constitute or require any
assumption or payment by any Person, in any way, of any debt or obligation of
any other Person to the extent that the same would violate or exceed the limit
provided in any applicable usury or other Law.
“Indemnitor” is defined in the Indemnity Agreement.
“Indemnity Agreement” means that certain Indemnity Agreement executed by
Indemnitor on or about the date hereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Interest Rate” is defined in Section 2.3(a).
“Interim Interest Period” is defined in Section 2.3(a).
“Investor” is defined in Section 9.16.
“Late Charge” means an amount equal to the lesser of (i) the maximum late
payment charge permitted by applicable Law or (ii) 5% of any full monthly
installment of principal and/or interest, tax and/or insurance deposit payments,
protective advances and lump sum payments and any deposits that may be required
to be made by Borrower into any deposit or reserve accounts pursuant to the
terms of the Loan Documents.
“Law”, individually, or “Laws” collectively, means the provisions of all permits
and licenses and all statutes, laws (including any health or safety law
governing Borrower, its business, operations, property, assets or equipment, or
the Property), ordinances, rules, requirements, resolutions, policy statements
and regulations of any applicable Governmental Authority and interpretations
thereof now or hereafter applicable to, or bearing on, the construction,
development, maintenance, use, operation, sale, financing or leasing of the
Property or any part thereof, or any adjoining sidewalks, streets, ways, parking
areas or driveways, or the formation, existence, business or good standing of
Borrower, or protection of the environment or applicable to Lender’s exercise of
its rights under the Loan Documents.
“Lease”, individually, or “Leases”, collectively, means any and all leases,
master leases, subleases, licenses, concessions, or other agreements (whether
written or oral, or now or hereafter in effect) which grant to third parties a
possessory interest in and to, or the right to use or occupy, all or any part of
the Property, together with all guarantees thereof and security and other
deposits related thereto (to the extent same are not Rents), and all other
rights and benefits arising from the Leases except the Rents, and any and all
amendments, extensions, expansions, renewals or restatements thereto or thereof.
“Lien” shall mean any lien, mortgage, pledge, security interest, financing
statement, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement or any Lease in the nature thereof but excluding
Permitted Encumbrances) and any agreement to give or refrain from giving any
lien, mortgage, pledge, security interest, or other encumbrance of any kind.


Providence Square    8    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




“Loan” means the loan in the aggregate principal amount of Twenty-Nine Million
Seven Hundred Thousand and No/100 US Dollars ($29,700,000.00) to be funded by
Lender to Borrower under the terms of and subject to this Agreement, to be
evidenced by the Note and to be secured by the Loan Documents.
“Loan Amount” means an amount equal to Twenty-Nine Million Seven Hundred
Thousand and No/100 US Dollars ($29,700,000.00).
“Loan Documents” means this Agreement, the Note, the Security Instrument, the
Assignment, the Guaranty Agreement, that certain Post-Closing Side Letter
executed by Borrower of even date herewith and all other documents and
instruments executed as further evidence of, as additional security for or
executed in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Loan Year” means each twelve month period beginning with October 5, 2019, and
each anniversary thereof provided the first Loan Year shall include the Interim
Interest Period.
“Major Tenant Lease” means any existing Lease or future Lease (i) having a net
rentable area occupied or to be occupied thereunder, including expansion
options, exceeding 10,000 square feet, in the aggregate, of the net leasable
area of the Improvements; (ii) having a lease term, excluding renewal options,
that exceeds ten (10) years; (iii) having a tenant that is an Affiliate of
Borrower or a related entity of any Guarantor; or (iv) with Home Depot, TJ
Maxx/Homegoods or Sprouts Farmers Market (or any of their respective successors
or assigns).
“Major Tenants” means all tenants leasing space pursuant to Major Tenant Leases.
“Manager” means RREEF Property Operating Partnership, LP, a Delaware limited
partnership, or any other general partner, manager, sole member, or managing
member, if an entity, of Borrower as applicable.
“Material Adverse Change” means any event, circumstance, fact, condition,
development or occurrence that has had or could be expected to have a Material
Adverse Effect.
“Material Adverse Effect” means any act, event, condition or circumstance which
likely will materially and adversely affect (i) the business, operations,
condition (financial or otherwise), prospects, liabilities, assets, results of
operations, capitalization, liquidity or any properties of Borrower, Guarantor
or any Manager; (ii) the value of the Property; (iii) the ability of Borrower or
any Guarantor to pay and perform the Indebtedness or the other Obligations; or
(iv) the validity, enforceability or binding effect of any of the Loan
Documents.
“Material Default” means those Events of Default listed in Section 8.1(a).
“Maturity Date” means October 5, 2029.
“Minimum Parking Requirement” means 856 parking spaces for standard-size
American automobiles located on Borrower’s fee estate in the Property.


Providence Square    9    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




“Note” means that certain Promissory Note dated as of the Closing Date, in the
original principal amount of Twenty-Nine Million Seven Hundred Thousand and
No/100 U.S. DOLLARS ($29,700,000.00), executed by Borrower and payable to the
order of Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time).
“Notice” means any notice, consent, request, report or other communication under
this Agreement, the Indemnity Agreement or any other Loan Document given in
accordance with Section 9.1.
“Obligations” means any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor or any Borrower Party to Lender as set
forth in the Note, this Agreement or any of the other Loan Documents.
“OFAC” is defined in Section 3.8(a).
“PACE Lien” means a Lien securing any assessment, bond, loan, financing, or
other debt incurred pursuant to “property assessed clean energy,” “special
energy financing district,” or similar Laws.
“Payment Date” means that certain date specified in Section 2.3(b) or such other
date that a payment is required to be made pursuant to the terms of the Loan
Documents, as applicable.
“Payment Guaranty” means any Payment Guaranty executed by any guarantor of
Borrower’s obligations under the Loan Documents (“Payment Guarantor”) in favor
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time. As of the Closing Date, a Payment Guaranty
is not applicable.
“Permitted Disposition” means any Disposition made in accordance with Section
7.2.
“Permitted Encumbrances” means (i) those matters accepted by Lender as set forth
in the title insurance commitment or proforma policy issued to Lender precedent
to the issuance of a Loan Policy of Title Insurance insuring the first lien
priority of the Security Instrument, (ii) liens for taxes, assessments for
public improvements, water and sewer charges, and special improvement district
charges, in each case not yet due and payable (but expressly excluding any PACE
Lien), (iii) Leases expressly permitted by the terms of this Agreement, and (iv)
those survey and title matters otherwise approved by Lender, in writing, after
the Closing Date.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, limited partnership, unincorporated organization,
real estate investment trust or any other form of entity, association, pension,
profit-sharing or other employee benefit plans, trust, estate, guardian,
trustee, executor, administrator, agent, committee, trustee in bankruptcy,
receiver, assignee for the benefit of creditors or other individual acting in a
representative or fiduciary capacity or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.


Providence Square    10    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




“Prepayment Date” means (i) the date of any voluntary or involuntary prepayment
of the Loan; or (ii) in the event Lender accelerates the Loan the “Prepayment
Date” shall be deemed to be the date that the Maturity Date is accelerated as
provided in Section 8.2(a).
“Prepayment Premium” means, for the period from the Closing Date through and
including the last day of the seventh (7th) Loan Year, a sum equal to the
greater of: (i) an amount equal to the sum of (a) the present value of the
scheduled monthly payments due under this Agreement from the Prepayment Date to
the Maturity Date, and (b) the present value of the amount of principal and
interest due under this Agreement on the Maturity Date (assuming all scheduled
monthly payments due prior to the Maturity Date were made when due), minus (c)
the outstanding principal balance of the Loan as of the Prepayment Date; or (ii)
one percent (1%) of the outstanding principal balance of the Loan on the
Prepayment Date. The present values described in (i)(a) and (i)(b) above shall
be computed on a monthly basis as of the Prepayment Date discounted at the
yield-to-maturity of the U.S. Treasury Note or Bond closest in maturity to the
Maturity Date of the Loan as reported by The Bloomberg Service or another
comparable financial market resource designated by Lender on the fifth (5th)
Business Day preceding the Prepayment Date.
Effective during the eighth (8th) Loan Year, the Prepayment Premium shall be a
sum equal to two percent (2%) of the outstanding principal balance of the Loan
at the time of prepayment.
Effective during the ninth (9th) Loan Year, the Prepayment Premium shall be a
sum equal to one percent (1%) of the outstanding principal balance of the Loan
at the time of prepayment
“Property” is defined in the Security Instrument.
“Protective Advance” is defined in Section 8.6(a).
“Qualified Institutional Investor” is defined in Section 7.2(a).
“Qualified Transferee” shall refer to any transferee that meets, or whose
Controlling owner meets, Lender’s then current underwriting standards for new
borrowers, as reasonably determined by Lender, including, but not limited to the
proposed transferee’s (together with its Controlling Affiliates’, sponsor’s
and/or principals’): (i) creditworthiness, (ii) experience in owning, managing
and operating properties similar to the Property; (iii) financial condition;
(iv) compliance with any applicable provisions of the Bank Secrecy Act, the
Foreign Corrupt Practices Act or the various sanctions programs administered by
the Office of Foreign Assets Control; and (v) not having a prior negative
borrowing history.
“Real Estate Taxes” is defined in Section 4.3(a).
“Real Property” is defined in the Security Instrument.
“Regulation U” refers to §12 C.F.R. 221.
“Rents” is defined in the Security Instrument.
“Restoration” is defined in Section 6.2(a).


Providence Square    11    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




“Restoration Conditions” is defined in Section 6.3(b).
“Security Instrument” means that certain Deed to Secure Debt and Security
Agreement, dated as of the Closing Date, executed by Borrower in favor of
Lender, securing Borrower’s obligations under the Note, this Agreement and the
other Loan Documents and encumbering, among other things, the Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Security Property” is defined in the Security Instrument.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair market value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent liabilities and other commitments as they
mature in the normal course of business, and (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature.
“State” means the State of Georgia.
“Taking” is defined in Section 6.4(a).
“Termination Fees” means any and all fees, costs, expenses, unamortized costs or
other consideration required to be paid, payable or paid by any tenant of any
portion of the Property in order to terminate its lease, license or rental
agreement, including any amounts paid in connection with termination or
rejection of a Lease in a bankruptcy or other similar proceeding (including any
claims, proofs of claims or other rights relating to the future right to receive
payment of such amounts) and retention by Borrower of any security deposit or
the proceeds of any letter of credit given as a security deposit following
termination.
“Transfer Conditions” shall refer to all of the following conditions: (i) at the
time such transfer becomes effective, no Event of Default exists (or any event
that with notice or passage of time, would constitute an Event of Default
exists) and (ii) after giving effect to such transfer, no provisions of the Loan
Documents (excluding Section 7.1 of this Agreement) shall have been violated,
including, without limitation, Section 3.8 of this Agreement, and any other
provisions of the Loan Documents relating to OFAC, Section 3.14 of this
Agreement, and any other provisions of the Loan Documents relating to ERISA, and
Section 4.11 of this Agreement, and any other provisions of the Loan Documents
relating to any of the special purpose entity covenants or any matters contained
therein).
“Transferee” is defined in Section 7.2(a).
“Trustee” is defined in the Security Instrument.
“UETA” is defined in Section 9.19.


Providence Square    12    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




ARTICLE II
LOAN
2.1    The Loan. Subject to and upon the terms and conditions set forth herein,
Lender has made and Borrower has accepted the Loan on the Closing Date in the
Loan Amount. Any portion of the Loan borrowed and repaid hereunder may not be
reborrowed. The foregoing will not be deemed to limit or restrict the
disbursement to Borrower of any deposits, holdbacks, accounts, reserves or
proceeds of insurance or Awards that are to be disbursed to Borrower under other
provisions of this Agreement or the other Loan Documents. The Loan shall be
evidenced by this Agreement, the Note and the other Loan Documents and shall be
secured by the Security Instrument, the Assignment and the other Loan Documents.
No portion of the Loan will be funded (initially or through participation,
assignment, transfer or securitization of the Loan) with plan assets of any plan
covered by ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”), if it would cause the Borrower to incur
any prohibited transaction excise tax penalties under Section 4975 of the
Internal Revenue Code.
2.2    Use of Proceeds. Borrower shall use the proceeds of the Loan disbursed to
it (a) to pay to Lender the amounts due under the Loan Documents and (b) for
Borrower’s general business purposes (including acquisition of Borrower’s
interest in the Property or repayment of a previous financing arrangement, if
applicable). The Loan is for business and commercial use and is not for
personal, family or household purposes.
2.3    Payment Provisions.
(a)    Interest accrued on the unpaid principal balance of the Note from the
date of disbursement to but not including October 5, 2019 (the “Interim Interest
Period”) at the rate of 3.67% per annum (the “Interest Rate”), shall be due and
payable on the disbursement date of the Loan. In the event that disbursement
occurs on the fifth of the month, then there shall be no payment of interim
interest and the first payment due from Borrower hereunder shall be in
accordance with subsection (b) below.
(b)    Thereafter, monthly installments of interest only on the unpaid principal
balance of the Note at the Interest Rate, shall be due and payable in 119
consecutive monthly installments commencing on November 5, 2019 and continuing
on the fifth day of each calendar month thereafter (a “Payment Date”), with each
such installment to be in the sum of $90,832.50, without deduction or set-off.
(c)    The unpaid principal balance of the Note, all accrued unpaid interest
thereon (if not sooner paid), and all other amounts owing to Lender under the
Loan Documents shall be due and payable in full on the Maturity Date.
2.4    Application of Payments. Each payment received by Lender with respect to
the Note shall be applied: first, to the payment of any Prepayment Premium;
second, to the payment of any Late Charge or other such Charges as provided in
this Agreement or in the other Loan Documents; third, to the repayment of any
amounts advanced by Lender in accordance with this Agreement or the other Loan
Documents for insurance premiums, taxes, assessments, or for preservation or
protection of the collateral covered by the Loan Documents (including all legal
costs


Providence Square    13    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




associated therewith); fourth, to the payment of accrued unpaid interest on the
Note, and the balance, if any, shall be applied to the reduction of the
outstanding principal balance of the Note (subject to the terms hereof), or in
such other order or proportion of said obligations as Lender may determine.
Interest due hereunder shall be calculated on the basis of a 360-day year
(composed of twelve 30-day months) except the payment due under Section 2.3(a)
above which shall be calculated on the actual number of days in the Interim
Interest Period. All payments on the Loan shall be made by automated clearing
house (ACH) auto-debit funds transfer initiated by Lender and/or its agents.
2.5    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not received by Lender by the later of (a) the
Payment Date or (b) the date specified by applicable Law as the last date that
must pass before Lender may legally charge a Late Charge, Borrower shall pay to
Lender a Late Charge to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. The Late Charge shall be due and payable on the
next Payment Date thereafter, whether or not Lender shall have billed Borrower
for such charges, or upon demand if there shall be no succeeding Payment Date
thereafter. Any such amount shall be secured by the Security Instrument and the
other Loan Documents. Borrower acknowledges that the Late Charge is a fair and
reasonable estimate, considering all of the circumstances existing on the date
of execution of this Agreement, of the cost the Lender will incur by reason of
such late payment. Notwithstanding the foregoing, in the event the Loan is not
paid in full on the Maturity Date, a Late Charge will not be assessed on the
principal balance of the Loan (provided, however, the foregoing shall in no
event be construed to limit any of Lender’s rights or remedies available to it
in such event, including, but not limited to assessment and collection of
interest at the Default Rate).
2.6    Prepayment. Borrower shall not have the right to prepay all or any part
of the Loan at any time except as expressly provided for herein. Borrower shall
have the right to prepay, in full but not in part, the Loan, provided that, as
conditions precedent, Borrower: (i) gives Lender not less than thirty (30) days
revocable prior Notice of Borrower’s intention to prepay the Loan; (ii) pays to
Lender the Prepayment Premium, if any, then due and payable to Lender; and (iii)
pays to Lender all other amounts then due under the Loan Documents. If all or
any portion of the Prepayment Premium calculation in this Section 2.6 and in the
definition of Prepayment Premium shall be amended, altered, severed, voided or
determined to be not enforceable by any court or other governmental entity, or
if Borrower brings an action or raises as a defense to a suit brought by Lender
that the Prepayment Premium is void and/or unenforceable, the entire voluntary
prepayment privilege set forth in this Section 2.6 shall be deemed null and
void, and of no further force and effect. Commencing on the Payment Date that is
twelve (12) months prior to the Maturity Date, provided no Event of Default then
exists or the Loan has not been accelerated, Borrower may prepay the full
outstanding principal balance of the Loan, at Par. If the prepayment of the Loan
occurs on a date other than the Maturity Date, interest shall be calculated
based upon the actual days including the day of prepayment.
2.7    Savings Clause; Severability. Notwithstanding anything in any of the Loan
Documents to the contrary, if at any time the Interest Rate, together with all
fees, charges, and other amounts that are treated as interest on the Loan under
applicable Law (collectively the “Charges”), shall exceed the maximum lawful
rate that may be contracted for, charged, taken, received or reserved by Lender
in accordance with applicable Law, the Interest Rate, together with all Charges,
shall be limited to the maximum lawful rate and, to the extent lawful, the
interest and Charges that would


Providence Square    14    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




have been payable but were not payable as a result of the operation of this
Section 2.7 shall be cumulated and the interest and Charges payable to Lender in
respect of other periods shall be increased (but not above the maximum lawful
rate therefor) until such cumulated amount, together with interest thereon to
the date of repayment, shall have been received by Lender. Any amount collected
by Lender in excess of that which can be spread over the life of the Loan in
accordance with this Section 2.7 shall be promptly refunded to Borrower and
shall be deemed by the parties to never have been charged at all.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Borrower hereby unconditionally represents and warrants to Lender, as of the
Closing Date, the following:
3.1    Existence, Power and Authority.
(a)    Borrower. Borrower is a duly organized, validly existing limited
liability company, in good standing under the Laws of the State and the State of
Delaware. Borrower is a disregarded entity for tax purposes and has no U.S.
Employer tax identification number. Borrower is not in violation of any Laws
relating to its structure, including, but not limited to, Federal securities
laws, blue sky laws and other Laws, or the rules or regulations of the
Securities and Exchange Commission. Borrower is duly authorized to execute and
deliver the Loan Documents, all necessary action to authorize the execution and
delivery of the Loan Documents has been properly taken, and Borrower is duly
authorized to borrow under this Agreement and to perform all of the other terms
and provisions of the Loan Documents and has full power and lawful authority to
encumber and convey the Property pursuant to the terms of the Loan Documents.
The execution of the Loan Documents will not violate, conflict with, breach, or
constitute (with notice or lapse of time, or both) a default under any Law,
order or judgment of any court, Governmental Authority, or the Governing
Documents (as defined below) of Borrower, or any indenture, agreement, or other
instrument to which Borrower is a party or by which it or any of its property is
bound or affected, and will not result in the creation or imposition of any Lien
upon any of its properties or assets except for those in the Loan Documents.
(b)    Manager. Manager is a duly organized, validly existing limited
partnership, in good standing under the Laws of the State of Delaware. Manager’s
U.S. Employer’s tax identification number is 80-0782857. Manager is not in
violation of any Laws relating to its structure, including, but not limited to,
Federal securities laws, blue sky laws and other Laws, or the rules or
regulations of the Securities and Exchange Commission. The authorized
signatories executing this Agreement are duly authorized to execute and deliver
the Loan Documents, all necessary action to authorize the execution and delivery
of the Loan Documents has been properly taken, and such authorized signatories
are duly authorized to execute documents in connection with the Loan.
3.2    Purchase Options. No Person has any outstanding exercisable rights with
respect to the purchase or sale of any portion of the Property, including,
without limitation, any right of first offer or refusal, or purchase option.
3.3    Status of the Property


Providence Square    15    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(a)    Flood Zone. The Real Property is not located in an area identified by the
Secretary of Housing and Urban Development, the Federal Emergency Management
Agency or a successor thereto as an area having special flood hazards pursuant
to the terms of the National Flood Insurance Act of 1968, or the Flood Disaster
Protection Act of 1973, as amended, or any successor Law.
(b)    Utilities. The Property is served by all utilities in adequate supply
required for its Existing Use.
(c)    Casualty. The Property is free from material damage caused by fire,
flood, explosion, environmental spill or any other casualty.
(d)    Access. All streets necessary to serve the Real Property have been
completed, are serviceable, are legally open, and Borrower has unrestricted
access from public roads to the Real Property and the Improvements.
(e)    Condemnation. There is no condemnation or similar proceeding pending or,
to Borrower’s Knowledge, threatened affecting any part of the Property.
(f)    Accessibility. The Property is accessible to and usable by persons with
disabilities and complies with the accessibility requirements of The Fair
Housing Act of 1988 (if applicable), The Americans with Disabilities Act, 42
U.S.C.A. § 121.01 et seq. (the “ADA”), and the regulations thereunder
promulgated by the U.S. Architectural and Transportation Barriers Compliance
Board (36 C.F.R. § 1191 et seq.) and by the U.S. Department of Justice (28
C.F.R. Part 36), including, without limitation, the ADA Accessibility Guidelines
for Buildings and Facilities attached as an appendix to said regulations.
(g)    Environmental. To Borrower’s Knowledge, except as disclosed in the
Environmental Report, the Property is not in violation of any Environmental Law
relating to conditions in, on, under or about the Property including but not
limited to soil and groundwater conditions to which exposure is prohibited,
limited or regulated by any such Environmental Law and neither Borrower nor, to
Borrower’s Knowledge, any third party has used, generated, manufactured, stored
or disposed of in, on, under or about the Property or transported to or from the
Property any Hazardous Substances.
(h)    Licenses; Permits; Zoning. Borrower has all necessary (i) certificates,
licenses, and other approvals, governmental or otherwise, for the operation of
the Property and the conduct of its business; and (ii) zoning, building, code,
land use, environmental and other similar permits or approvals, all of which are
currently in full force and effect, to Borrower’s Knowledge, and except for
matters relating to the Detention Pond Item, and not subject to revocation,
suspension, forfeiture or modification.
(i)    Plans and Specifications. Borrower is not in possession of any plans and
specifications for the Property but any plans and specifications for the
Property obtained in the future will be maintained at the Property and available
for Lender’s review upon request. In addition, Borrower will provide Lender such
plans and specifications obtained in the future, if any, upon Lender’s request.


Providence Square    16    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(a)    Miscellaneous Property Diligence. There are no service contracts related
to the Property not terminable within thirty (30) days. Borrower is in
possession of no tangible personal property related to the Property.
3.4    No Misrepresentations.
(a)    All materials, reports, Financial Statements, leasing certifications, and
other information pertaining to the Borrower Parties and the Property which were
or are prepared by the Borrower Parties (and/or their Affiliates) and delivered
by the Borrower Parties to Lender, and/or to Borrower’s Knowledge, other
information delivered to Lender, are true, correct and complete in all material
respects.
(b)    All materials, reports, Financial Statements and other information
pertaining to the Borrower Parties and the Property which were prepared by third
parties unaffiliated with the Borrower Parties (as required by Lender or as to
such matters Lender determines appropriate for the Borrower Parties to engage
third parties to provide the same) and delivered both to Lender and to any of
the Borrower Parties (and/or their Affiliates) are, to Borrower’s Knowledge
(after having reviewed such materials, reports, Financial Statements and other
information), true, correct and complete in all material respects.
(c)    None of the Loan Documents contains any untrue statement of material fact
or omits or will omit to state a material fact necessary in order to make the
statements contained in this Agreement or the other Loan Documents not
misleading.
3.5    No Material Adverse Change. Since the date of the execution of the
Application no Material Adverse Change has occurred, and to Borrower’s
Knowledge, there is no fact which may reasonably be expected to have a Material
Adverse Effect and which has not otherwise been fully set forth in this
Agreement or in the other Loan Documents.
3.6    No Defaults, Violations or Offsets.
(a)    There are no Events of Default under this Agreement or any defaults or
violations by Borrower of or under any of the terms, conditions or obligations
of: (i) its partnership agreement if Borrower is a partnership, its articles or
certificate of incorporation, regulations or bylaws if Borrower is a
corporation, its operating agreement or certificate of organization if Borrower
is a limited liability company, or its other organizational documents, as
applicable (collectively, the “Governing Documents”); (ii) to Borrower’s
Knowledge, any indenture, mortgage, deed of trust, deed to secure debt,
franchise, permit, contract, agreement, or other instrument to which it is a
party or by which it is bound; or (iii) except for matters relating to the
Detention Pond Item, any Law, ruling, order, injunction, decree, condition or
other requirement applicable to or imposed upon it by any Law, the action of any
court or any Governmental Authority.
(b)    There are no set-offs, defenses or counterclaims to the payment of the
Loan.
3.7    Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to Borrower’s Knowledge, threatened against the
Borrower Parties and there is no basis to Borrower’s Knowledge for any action,
suit, proceeding or investigation which, in either case, could result in a
Material Adverse Change. As used in this Section, “action, suit, proceeding or


Providence Square    17    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




governmental investigation” means any demand, claim notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by a Governmental Authority or other Person.
3.8    Bank Secrecy Act, the Foreign Corrupt Practices Act, OFAC.
(a)    Borrower and each Person(s) owning an interest in Borrower is (i) not
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation, (ii) not a Person(s) with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States Law or Executive Order of the
President of the United States; and (iii) in compliance with any applicable
provisions of the Bank Secrecy Act, the Foreign Corrupt Practices Act or the
various sanctions programs administered by OFAC;
(b)    None of the funds or other assets of Borrower constitute property of, or
are or will be beneficially owned, directly or indirectly, by any Embargoed
Person;
(c)    No Embargoed Person has any interest of any nature whatsoever in Borrower
(whether directly or indirectly);
(d)    None of the funds of Borrower have been derived from any unlawful
activity with the result that the investment in Borrower is prohibited by Law or
that the Loan Documents are in or will be in violation of Law;
(e)    Borrower has implemented procedures, and has consistently and will
continue to consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times; and
(f)    Borrower has complied, and will continue to comply, with all requirements
of Law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect.
The foregoing representations in this Section 3.8 are being made to Borrower’s
Knowledge with respect to shareholders in RREEF Property Trust, Inc..
3.9    Tax Returns. Borrower has filed all returns and reports that are required
to be filed by it in connection with any federal, state or local tax, duty or
charge levied, assessed or imposed upon it or its property or withheld by it,
including income, unemployment, social security and similar taxes, and all of
such taxes have been either paid or adequate reserve or other provision has been
made therefor.
3.10    Environmental Matters. Borrower is in compliance, in all respects, with
all Environmental Laws, including, without limitation, all Environmental Laws in
jurisdictions in which Borrower owns or operates, or has owned or operated, a
facility or site, stores Security Property, arranges or has arranged for
disposal or treatment of Hazardous Substances, solid waste or other waste,
accepts or has accepted for transport any Hazardous Substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise.
Except as otherwise disclosed to Lender, no litigation or proceeding arising
under, relating to or in connection with any


Providence Square    18    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




Environmental Law is pending or, to Borrower’s Knowledge, threatened against
Borrower, any real property which Borrower holds or has held an interest or any
past or present operation of Borrower. No release, threatened release or
disposal of Hazardous Substances is occurring, or to Borrower’s Knowledge has
occurred, on, under or to any real property in which Borrower holds or has held
any interest or performs or has performed any of its operations, in violation of
any Environmental Law. As used in this Section, “litigation or proceeding” means
any demand, claim notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by a Governmental Authority or other
Person.
3.11    Intellectual Property. To the extent there are any, Borrower owns or is
licensed to use all patents, patent rights, trademarks, trade names, service
marks, copyrights, intellectual property, technology, know‑how and processes
necessary for the conduct of its business as currently conducted that are
material to the condition (financial or otherwise), business or operations of
Borrower.
3.12    Regulatory Matters. No part of the proceeds of the Loan will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time in
effect or for any purpose which violates the provisions of the regulations of
the Board of Governors of the Federal Reserve System.
3.13    Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents the Borrower will be Solvent.
3.14    ERISA. (a) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (b) Borrower is not subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (c) one or more of the following circumstances is true:
(i) Equity interests in Borrower are publicly offered securities within the
meaning of 29 C.F.R. § 2510.3-101(b)(2); (ii) Less than twenty-five percent
(25%) of each outstanding class of equity interests in Borrower are held by
“benefit plan investors” within the meaning of 29 C.F.R. § 2510.3-101(f)(2); or
(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(c) or an investment
company registered under The Investment Company Act of 1940. Borrower shall
deliver to Lender such certifications or other evidence from time to time
throughout the term of the Loan, as requested by Lender, certifying to Lender
that the representation and warranties contained in this Section are true,
correct and complete in all material respects.
3.15    Survival of Representations. The representations and warranties of
Borrower set forth in this Article III, elsewhere in this Agreement, in the
other Loan Documents and in the Indemnity Agreement shall survive for so long as
the Indebtedness has not been fully paid, the Obligations have not been fully
satisfied and there has been no voluntary release and/or reconveyance of the
Security Instrument; provided, however, that the representations and warranties
set forth in the Indemnity Agreement shall survive as stated therein. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation hereafter made by Lender or on its
behalf. Borrower will immediately notify Lender in writing if any of the


Providence Square    19    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




representations, warranties or covenants are no longer true or have been
breached or if Borrower has a reasonable basis to believe that they may no
longer be true or have been breached. In addition, Borrower will, at the request
of Lender, provide such information as may be reasonably requested by Lender to
determine Borrower’s compliance with the terms hereof.
ARTICLE IV
AFFIRMATIVE COVENANTS
Borrower hereby unconditionally covenants and agrees with Lender, until the
Indebtedness has been indefeasibly paid in full and the Obligations have been
indefeasibly paid, fully performed and discharged (excluding any Obligations
which expressly survive repayment of the Indebtedness and release of the
Security Instrument), as follows:
4.1    Payment and Performance of Obligations. Borrower shall timely pay the
Indebtedness and perform or cause to be performed the Obligations pursuant to
the terms of this Agreement.
4.2    Continuation of Existence and Authority. Borrower will maintain in good
standing its existence, franchises, rights and privileges under the Laws of the
State of Delaware and its rights to transact business in the State, including
its right to borrow under this Agreement and perform all of its other terms and
provisions of the Loan Documents, and will not dissolve, terminate or otherwise
dispose, directly or indirectly or by operation of law, of all or substantially
all of its assets or change its legal structure from a limited liability company
organized under the State of Delaware. Manager or any officer of Borrower
including replacements thereof, shall continue to be duly authorized to execute
documents in connection with the Loan.
4.3    Taxes and Other Charges.
(a)    Payment. Borrower will duly pay and discharge, or cause to be paid and
discharged, not later than the earliest to occur of (i) thirty (30) days prior
to the due date thereof; (ii) the date any fine, penalty, interest or cost may
be added thereto or imposed; and (iii) the date prior to any date any Lien may
be filed for the nonpayment thereof (if such date is used to determine the due
date of the respective item) all (A) general taxes, special taxes, assessments
(including assessments for benefits from public works or improvements whenever
begun or completed) (the “Real Estate Taxes”), utility charges, water charges,
sewer service charges, common area maintenance charges, if any, vault or space
charges and all other like charges against or affecting the Property or against
any property or equipment located on the Property, or which might become a Lien
on the Property; (B) income taxes, franchise taxes, and other taxes owing by
Borrower the non-payment of which would result in a Lien against the Property or
otherwise diminish or impair the security of the Security Instrument; (C) any
stamp taxes which may be required to be paid in connection with the Security
Instrument; and (D) all taxes (excluding income taxes of Lender), charges,
filing, registration, and recording fees, excises and levies imposed upon Lender
by reason of or in connection with the execution, delivery and/or recording of
the Loan Documents or the ownership of the Security Instrument or any Security
Instrument supplemental hereto, any security instrument with respect to any
equipment or any instrument of further assurance, and all corporate, stamp and
other taxes required to be paid in connection with the Loan (collectively, the
“Impositions”). Borrower will also pay any penalty, interest or cost for
non-payment of Impositions which may become due and payable, and such penalties,
interest or cost shall be included within


Providence Square    20    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




the term Impositions. Unless Borrower is required to make monthly deposits
pursuant to this Agreement or any other Loan Document, Borrower shall deliver
official receipts evidencing the payment of all Impositions (other than monthly
utility charges) to Lender not later than thirty (30) days following the payment
of the same.
(b)    Monthly Deposits. In order to assure compliance with Borrower’s
obligations pursuant to Section 4.3 and Section 6.1, Borrower shall deposit with
Lender, together with and in addition to each monthly payment due on account of
the Loan, an amount equal to one-twelfth of the annual total of such Real Estate
Taxes and insurance premiums (all as estimated by Lender) so that, at least
thirty (30) days prior to the due date thereof, Lender shall be able to pay in
full all such Real Estate Taxes and insurance premiums. Lender may hold the sums
so deposited without paying interest, commingle same with its general funds
and/or apply the same to the payment of Real Estate Taxes and insurance
premiums. If at any time the funds held by Lender are insufficient to pay such
Real Estate Taxes and insurance premiums, Borrower shall immediately, upon
Notice and demand by Lender, deposit with Lender the amount of such deficiency.
If Borrower fails to make timely payments pursuant to the terms of this Section
4.3, Lender, at Lender’s sole option, shall have the right to make such payments
pursuant to the terms of this Agreement. Upon and following the occurrence of an
Event of Default, Lender may, at Lender’s sole option but without an obligation
so to do, apply any funds held pursuant to the terms of this Section 4.3(b)
toward the payment of the Indebtedness, notwithstanding the fact that the amount
owing thereon may not then be due and payable or that the Indebtedness may
otherwise be adequately secured, in such order and manner of application as
Lender may elect. Prior to the occurrence of an Event of Default, all deposits
made by Borrower pursuant to this Section 4.3(b) shall be applied only to the
items for which they were deposited.
(c)    Contests. Borrower may contest, in good faith and in accordance with
applicable Laws and procedures, any Impositions or the proposed assessment of ad
valorem taxes or special assessments by Governmental Authorities having
jurisdiction over the Property; provided, however, Borrower shall give Notice of
its intent to bring such an action to Lender. Such proceedings shall suspend the
collection of such contested Impositions to the extent permitted by applicable
Law, provided however, any such contest, however, shall not relieve Borrower of
its obligation to pay all Impositions in full, and unless Borrower has furnished
such security as may be required in connection with the contest, Lender may
require Borrower to post a bond or other collateral satisfactory to Lender (and
acceptable to the title company insuring the Security Instrument to insure over
any Lien described in this Section 4.3(c)) as a result of Borrower’s act.
4.4    Lien Priority. Borrower will protect and preserve the first lien and
security interest status of the Security Instrument, subject to any Permitted
Encumbrances existing as of the Closing Date.
4.5    Property Maintenance and Management.
(a)    Borrower will (i) operate and maintain the Property in good order, repair
and operating condition, ordinary wear and tear excepted and shall not commit or
permit any misuse or physical waste thereof; (ii) promptly make all necessary
repairs, renewals, replacements, and improvements thereto, necessary to insure
that the same as part of the security for the Security Instrument shall not in
any way be diminished or impaired; (iii) replace fixtures and personal property
as and when appropriate with fixtures or personal property comparable thereto
when new; (iv)


Providence Square    21    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




maintain all utilities required for the Existing Use; and (v) make such repairs
as Lender may reasonably require, and from time to time make all needful and
proper replacements so that the Improvements, Fixtures and Security Property
shall at all times be in good condition, fit and proper for the respective
purposes for which they were originally erected or installed. Borrower shall
only use contractors who are properly licensed, who carry workers’ compensation
insurance and appropriate liability insurance, who generally have a good
reputation for completing their work in a neat, prompt and workmanlike manner,
and use only new or re-manufactured goods of a quality as good or better than
that originally used on the Property in connection with any work at the
Property. In order to assure compliance with Borrower’s obligations pursuant to
Section 4.5(a), Borrower shall maintain access to commercially reasonable
operating reserves and such funds may only be used to pay for costs incurred in
connection with this Section 4.5(a).
(b)    Borrower will maintain all necessary certificates, licenses,
authorizations, registrations, permits and/or approvals necessary for the
operation of all or any part of the Property, and the occupancy and use of the
Property, including, where appropriate, a permanent certificate of occupancy and
all required zoning ordinance, building code, land use, environmental and other
similar permits or approvals, all of which as of the date hereof are in full
force and, to Borrower’s Knowledge, effect and not subject to any revocation,
amendment, release, suspension or forfeiture. Notwithstanding the foregoing,
Borrower does not currently have, but is promptly obtaining, the permit required
for the remediation of the Detention Pond Item.
(c)    Borrower shall maintain all curbs, drives and parking areas existing as
of the Closing Date. Borrower shall maintain at all times a number of parking
spaces equal to or greater than the greatest of (i) the Minimum Parking
Requirement, (ii) the number required by any Laws or any governmental body,
agency or authority having jurisdiction over Borrower or the Property, and (iii)
the number required by the terms of all Leases. Borrower shall cause its parking
rights pursuant to the easement estate described as Parcel 5 in Exhibit A to the
Security Instrument to be maintained.
(d)    The initial manager of the Property shall be Jones Lang LaSalle or such
other manager as may be first approved in writing by Lender. Any leasing agent
of the Property, if other than Borrower or the foregoing party, shall be first
approved in writing by Lender. The maximum property management fee shall not
exceed five percent (5%) of gross rentals from Leases at the Property. Borrower
shall employ all property management or leasing agents pursuant to agreement(s)
acceptable to Lender, in Lender’s reasonable discretion, until the Indebtedness
has been paid in full and the Obligations have been fully satisfied. Any such
agreement is hereby assigned to Lender and the rights of the manager and leasing
agent thereunder shall be subordinated to the Lien of the Security Instrument
and such manager and leasing agent shall consent to such subordination and
assignment upon request from Lender. If any change of management or termination
or modification of any such agreement occurs without Lender’s prior written
approval (which will not be unreasonably withheld), it shall constitute an Event
of Default.
(e)    Borrower shall cause the Property to remain separately assessed for real
estate tax purposes as a separate tax lot or lots.
4.6    Compliance with Laws and OFAC. Borrower shall perform and promptly comply
with, and cause the Property to be maintained, used and operated in accordance
with, any and all (a) present and future Laws, (b) applicable orders, rules and
regulations of any regulatory, licensing,


Providence Square    22    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




accrediting, or rating organization or other body exercising similar functions,
(c) applicable duties or obligations of any kind imposed under any Permitted
Encumbrance or otherwise by Law, covenant, condition, agreement or easement,
public or private, and (d) policies of insurance or the rules and regulations of
any insurance underwriting or rating organization, at any time in force with
respect to the Property. Borrower shall promptly provide Lender with a copy of
any notice Borrower receives indicating that Borrower is in default of any of
the foregoing or that the Property is not in compliance with any Laws. Borrower
shall comply with Section 3.8 until the Indebtedness has been paid in full.
4.7    Property Reports.
(a)    Books and Records. Borrower will maintain complete and accurate books and
records showing in detail the income and expenses of the Property, and from time
to time upon request by Lender, will permit Lender and its agents, contractors
or representatives to examine said books and records and all supporting vouchers
and data during normal business hours and upon prior notice, in such place as
such books and records are customarily kept.
(b)    Annual Reporting Requirement. Borrower and Guarantor shall furnish to
Lender annual certified Financial Statements, including operating statements for
the Property, income statements and balance sheets for Borrower, Guarantor, the
Property and all Major Tenants (if, as and when required under their respective
Leases and Borrower is permitted under the respective Lease to provide them to
Lender and such Major Tenant’s financial information is not publicly available),
within ninety (90) days of the end of their respective fiscal year. These
statements shall: (i) be in form acceptable to Lender, (ii) be prepared in
accordance with generally accepted accounting principles consistently applied,
(iii) include a rent roll certified as true and correct by Borrower or an
authorized representative of Borrower, and (iv) include the most current annual
sales figures for all Major Tenants (if required under their respective Leases
or otherwise available to Borrower). These statements shall be certified as true
and correct by Borrower or an authorized representative of Borrower with respect
to Borrower’s statements, by any Guarantor and by all Major Tenants with respect
to their respective statements (if required under their respective Leases or
otherwise available to Borrower), respectively. In the event Borrower fails to
provide such statements to Lender within the time prescribed above, Borrower
shall pay Lender the sum of Two Hundred and NO/100 Dollars ($200.00) in
administrative expenses for each successive month or partial month beyond the
ninety (90) day period set forth above for which the statements are delinquent.
(c)    Lender Request. At the request of Lender, but under no circumstances more
often than once a quarter (provided no Event of Default has occurred under the
Loan Documents), Borrower shall furnish to Lender within fifteen (15) days of
such request: (i) unaudited Financial Statements (balance sheet, income
statement, operating statements and current rent roll) covering the operation of
the Property for regular reporting periods other than those set forth in Section
4.7(b) above, (ii) unaudited Financial Statements (balance sheets and income
statements) for Borrower and Guarantor, (iii) a current rent roll for the
Property, and (iv) an operating budget for the current fiscal year and after
December 15th of each calendar year an operating budget for the following fiscal
year. All such statements and rent rolls shall be certified to Lender to be
complete, correct, and accurate by the individual for an individual’s statements
(if applicable) or by an authorized representative of the entity if the
statements are for a partnership, corporation or limited liability


Providence Square    23    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




company or other such entity. Notwithstanding the foregoing, during the
existence of an Event of Default under the Loan Documents, Lender shall have the
right to require additional reviewed financial statements, including operating
statements for the Property, income statements and balance sheets for Borrower,
Guarantor, the Property and all Major Tenants (if, as and when required under
their respective Leases or otherwise available to Borrower at no cost or expense
and is not publicly available), certified as “reviewed” by a certified public
accountant approved by Lender, the cost of which shall be paid by Borrower.
4.8    Borrower’s Estoppel Certificate. Within ten (10) days after Lender’s
request, but not more than two (2) times per calendar year unless an Event of
Default occurs, Borrower shall furnish to Lender a written statement, certifying
to Lender or to Lender’s designee as to: (a) the amount of the Indebtedness then
owing under the Loan Documents; (b) the terms of payment and Maturity Date of
the Indebtedness; (c) the date to which interest has been paid under the Loan;
(d) whether any offsets or defenses exist against the Indebtedness or
Obligations and, if any are alleged to exist, a detailed description thereof;
(e) that all Leases for the Property are in full force and effect and have not
been modified (or if modified, setting forth all modifications); (f) the date to
which the Rents, under such Leases have been paid; (g) whether or not, to
Borrower’s Knowledge, any of the tenants under such Leases are in default under
such Leases, and, if any of the tenants are in default, setting forth the
specific nature of all such defaults; and (h) any other matters reasonably
requested by Lender.
4.9    Additional Reporting Requirements. Borrower shall provide prompt Notice
to Lender of the occurrence of any of the following (together with a description
of the action which Borrower proposes to take with respect thereto): (a) any
Event of Default or any event, act or condition which, with the passage of time
or the giving of notice, or both, would constitute an Event of Default, (b) any
litigation filed by or against Borrower or any proceedings before any
Governmental Authority or arbitrator involving or affecting Borrower or the
Property, (c) any Reportable Event or Prohibited Transaction with respect to any
Employee Benefit Plan(s) (as all such terms are defined in ERISA) which would
reasonably be expected to result in material liability to Borrower, or (d) any
event which could reasonably be expected to have a Material Adverse Effect.
4.10    Compliance with Loan Documents; Further Assurances.
(a)    Borrower shall, and shall cause Guarantor and other Borrower Parties (as
applicable) to observe, perform and satisfy in a timely manner all the terms,
provisions, covenants, conditions, duties and obligations required to be
observed, performed or satisfied by them, and shall pay when due all costs, fees
and expenses required to be paid by them, under and pursuant to this Agreement,
and the other Loan Documents.
(b)    At Borrower’s sole cost and expense, Borrower shall promptly (i) cure, or
cause to be cured, any defects in the execution and delivery of the Loan
Documents, and (ii) execute and deliver, or cause to be executed and delivered,
all such other documents, agreements and instruments as Lender may reasonably
request to further evidence and more fully describe the collateral for the
Indebtedness, to correct any omissions or errors in the Loan Documents, to
perfect, protect or preserve any Liens created under any of the Loan Documents,
or to make any recordings, file any notices, or obtain any consents, as may be
necessary or appropriate in connection therewith.


Providence Square    24    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(c)    If Borrower changes its name, place of business, or jurisdiction of
organization pursuant to Section 5.4, Borrower shall deliver to Lender all UCC
financing statements and amendments as Lender shall request and shall take all
other actions deemed necessary by Lender to continue its perfected first
priority lien status in the Security Property.
(d)    Borrower shall not raise as a defense to the payment of the Loan that
there exists set-offs, defenses or counterclaims, except to the extent such
defense is permitted or provided by the usury Laws of the State.
4.11    Special Purpose Entity; Separateness.
(a)    Borrower hereby covenants, until such time as the Indebtedness is fully
and finally paid, Borrower shall not:
(i)    change or permit to be changed its Governing Documents, if such change
would materially and adversely impact the covenants set forth in this Agreement
or otherwise violate any prohibited transfer or due on sale provisions set forth
in the Loan Documents;
(ii)    fail to qualify to do business and remain in good standing under the
Laws of the state in which it was formed and the State, or fail to observe all
material corporate formalities;
(iii)    engage in any line of business or other activity other than (1)
acquiring, owning, operating, leasing, managing and disposing of the Property
(and activities incidental thereto), (2) entering into the Loan, and (3) any and
all lawful activities incidental, necessary and appropriate thereto;
(iv)    acquire or own any assets other than (1) the Property, and (2) such
incidental personal property as may be necessary for the operation of the
Property or the conduct of its business as contemplated herein;
(v)    merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, or change its legal structure;
(vi)    transfer or otherwise dispose of all or substantially all of its assets,
or engage in any transfer of assets outside the ordinary course of its business;
(vii)    form, acquire, hold or own any subsidiary, or make any investment in
any Person (including the acquisition of obligations or securities of its
Affiliates or acquisition of evidence of indebtedness issued by any other Person
(other than cash and investment-grade securities));
(viii)    commingle its assets with the assets of any other Person;
(ix)    incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (1) the Loan; (2) trade and operational
indebtedness incurred in the ordinary course of business with trade creditors,
provided such indebtedness is (A) unsecured, (B) not evidenced by a note, (C) on
commercially reasonable terms and


Providence Square    25    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




conditions, and (D) due not more than ninety (90) days past the date incurred
and paid on or prior to such date, and/or (3) financing leases and purchase
money indebtedness incurred in the ordinary course of business relative to
personal property on commercially reasonable terms and conditions, provided,
further, that at no time shall the aggregate outstanding balance of the
permitted debt specified in (2) and (3) above exceed $250,000.00;
(x)    fail to maintain its records, books of account, bank accounts, Financial
Statements, accounting records and other entity documents separate and apart
from those of any other Person or have its assets listed on the Financial
Statement of any other entity; provided, however, that Borrower’s financial
position, assets, liabilities, net worth and operating results may be included
in the consolidated Financial Statements of an Affiliate so long as Borrower’s
assets are listed on Borrower’s own separate balance sheet and that any such
consolidated Financial Statements contain a footnote indicating that Borrower is
a separate legal entity, that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate, and that Borrower
maintains separate books and records;
(xi)    enter into any contract or agreement with any Affiliate except upon
terms and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;
(xii)    maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(xiii)    assume or guaranty or otherwise become obligated for the debts of any
other Person, hold itself out to be responsible for the debts of any other
Person, or otherwise pledge its assets for the benefit of any other Person
(other than to Lender to secure the Loan) or hold out its credit as being
available to satisfy the obligations of any other Person;
(xiv)    make any loans or advances to any Person;
(xv)    fail to file its own tax returns (unless Borrower is a tax-disregarded
entity not required to file tax returns under applicable Law) or file a
consolidated federal income tax return with any Person (unless prohibited or
required, as the case may be, by applicable Laws);
(xvi)    fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person (including identifying itself as a division
or part of any other Person), or to conduct its business solely in its own name
(including the failure to use separate stationery, invoices and checks bearing
its own name) or fail to correct any known misunderstanding regarding its
separate identity;
(xvii)    fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (including the failure to remain Solvent or
pay its own expenses and liabilities (including salaries of its own employees)
only from its own funds); provided, however: (1)


Providence Square    26    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




the failure of any principal of or investor in Borrower to contribute additional
capital to Borrower shall not constitute a breach of this subsection (xvii)
during any period in which the Property experiences negative cash flow unless,
without first paying operating expenses, debt service, maintaining commercially
reasonable reserves, and all other amounts required the Loan Documents, Borrower
(x) commits a default under Section 5.10 hereof, or (y) fails to turn over to
Lender Rents received by Borrower after revocation of the license to receive
Rents; and (2) a reduction of the market value of the Property (not caused by
the acts and/or omissions of Borrower or its agents) below the outstanding
Indebtedness shall not constitute a breach of this subsection (xvii);
(xviii)    without the prior unanimous consent of all of Borrower’s members or
partners, as applicable, and the prior unanimous consent of all the direct
owners of Borrower’s general partner or managing member, as applicable, (1)
elect to dissolve or liquidate, or permit its general partner or manager to
elect to dissolve or liquidate, its business organization or wind up its
business affairs; (2) consent, or allow its general partner or manager to
consent, to the appointment of a receiver, trustee or liquidator of all or a
substantial part of its assets; (3) be adjudicated as bankrupt or insolvent, or
file a voluntary petition in bankruptcy, or admit in writing its inability to
pay its debts as they become due; (4) make a general assignment for the benefit
of creditors; (5) file a petition under or take advantage of any insolvency Law;
(6) file an answer admitting the material allegations of a petition filed
against Borrower or Guarantor or any such respective general partner or managing
member of Borrower or Guarantor in any bankruptcy, reorganization or insolvency
proceeding or petition or request for the appointment of a receiver, or fail to
cause the dismissal of such petition within thirty (30) days after the filing of
said petition; or (7) take action for the purpose of effecting any of the
foregoing; or
(xix)    fail to fairly and reasonably allocate expenses that are shared with an
Affiliate (including for shared office space and for services performed by an
employee of an Affiliate) among the Persons sharing such expenses.
(b)    The Governing Documents of Borrower shall at all times materially comply
with each of the representations, warranties, covenants, and provisions set
forth in Section 4.11(a).
4.12    Leases and Possessory Estates.
(a)    Leasing. Borrower shall use all commercially reasonable efforts to lease
and keep all of the Improvements fully leased. Any and all such Leases must
comply with the provisions hereof. Upon Lender’s request, Borrower shall deliver
to Lender a true, complete and correct copy of all Leases. After the Closing
Date, Borrower shall not amend, modify, permit an assignment or sublease,
supplement, terminate, cancel or rescind any Lease after the execution thereof
without the prior written consent of Lender, except such consent shall not be
required for such actions as to Leases not with Major Tenants that are taken in
accordance with normal and prudent property management practices. Additionally,
Borrower shall not, without the prior written consent of Lender, (i) request or
consent to the subordination of any Lease to any Lien subordinate to the
Security Instrument; or (ii) exercise any right to relocate any tenant outside
the Property pursuant to any right set forth in a Lease.


Providence Square    27    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(b)    Leases. Borrower shall only execute Leases on the form of tenant lease
approved by Lender (the “Commercial Form Lease”) as part of the Closing, subject
to commercially reasonable negotiations with any such Tenant. Borrower shall
not, without the prior written consent of Lender, in Lender’s sole reasonable
discretion, materially amend, modify or alter the Commercial Form Lease. Any
change to the Commercial Form Lease affecting the tenant’s insurance, the
tenant’s obligation to reimburse the landlord for the cost of taxes, insurance
or operating expenses, the use of insurance or condemnation proceeds, granting
any right with respect to the purchase of any part of the Property (including
without limitation, any right of first offer or refusal or purchase option), or
reducing Lender’s rights shall be deemed to be “material” and may not be made
without Lender’s consent. If any new Lease is on a form that includes automatic
subordination and attornment language consistent with the Commercial Form Lease,
then Lender shall not require a subordination, non-disturbance and attornment
agreement. If Borrower requests Lender to review and/or execute any
non-disturbance and attornment agreements with future tenants of the Property
(as applicable), Lender will only enter into such agreements which are on
Lender’s then-current standard form of such agreement or form approved by Lender
in connection with any commercial lease now or hereafter affecting the whole or
any part of the Property. Any other form or changes to Lender’s then-current
standard form submitted by Borrower or tenant are subject to Lender’s review, in
Lender’s sole discretion, and shall be subject to payment by Borrower of
Lender’s reasonable legal fees (internal or external counsel) for such review.
All Leases must (i) be at competitive market rents and (ii) contain a written
provision acceptable to Lender whereby all rights of the tenant under the Lease
are subordinated to the Liens granted in the Loan Documents or may be made
superior to the lien of the Security Instrument at Lender’s option. Borrower
shall not enter into or modify any Major Tenant Lease without obtaining Lender’s
prior written consent.
(c)    Performance of Leases. Borrower shall (i) duly and punctually perform and
comply with any and all covenants and agreements which are binding on the
landlord under any Lease; (ii) use commercially reasonable efforts to enforce,
short of termination, the performance by each tenant under its respective Lease
of all of said tenant’s obligations thereunder; (iii) appear and provide
appropriate defense, with reasonable diligence, in any action or proceeding in
any way connected with any Lease; and (iv) deliver to Lender such further
information, and execute and deliver to Lender such further assurances,
assignments, and confirmations of Lender’s rights under the Loan Documents with
respect to the Leases and Rents as Lender may reasonably request. Without
Lender’s prior written consent, Borrower shall not (A) do or knowingly permit to
be done anything to impair the value of the Leases in the aggregate; (B) except
for security or similar deposits, collect any Rents or other payments due under
any of the Leases more than one (1) month in advance of the time when the same
becomes due under the terms of any Lease; (C) discount any future Rents or other
payments due under any of the Leases; or (D) assign or grant a security interest
in or to any of the Leases or any Rents due thereunder, other than in accordance
with the terms, provisions, or obligations contained in the Loan Documents.
Borrower shall notify Lender in writing of any monetary default or any default
beyond applicable notice and cure periods under any Lease with a Major Tenant.
Lender shall have the right, but not the obligation, at its sole option, upon
the occurrence of any default by Borrower under any Lease, to pay any sum
required or perform any obligation required to cure such default and Borrower
shall repay on demand any and all such amounts incurred by Lender, including
interest on such amount at the Default Rate.
(d)    Estoppel Certificates. Borrower shall use commercially reasonable efforts
to deliver to Lender, upon request, tenant estoppel certificates from each
lessee at the Property under


Providence Square    28    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




a Lease in form and substance reasonably satisfactory to Lender (provided,
however, that Borrower shall not be required to deliver such certificates more
frequently than one time in any calendar year unless a default then exists under
the Loan Documents).
(e)    Termination Fees. Borrower shall deposit all Termination Fees from Major
Tenants and those in excess of Five Hundred Thousand and NO/100 Dollars
($500,000.00) (whether or not Lender’s consent to such termination is required)
into a cash collateral account controlled by Lender and use such Termination
Fees to retrofit or build out the space for a new tenant(s) under terms and
conditions reasonably satisfactory to Lender. During the existence of an Event
of Default under the Loan Documents, all Termination Fees shall be delivered to
Lender and Lender may apply the Termination Fees, including any Termination Fees
held in a cash collateral account, in such order and manner of application as
Lender may elect (notwithstanding the fact that the amount owing thereon may not
then be due and payable or that the Indebtedness may otherwise be adequately
secured).
(f)    Miscellaneous Licenses, Leases and other Possessory Estates.
Notwithstanding anything in this Agreement to the contrary, Borrower shall not
grant any Person any possessory interest wherein such Person shall have the
right to attach to any exterior portion of the Improvements or on any portion of
the Real Property telecommunication, renewable energy or similar equipment,
including, but not limited to: satellite dishes, antennas, cable routers, solar
panels, wind turbines, etc. unless such equipment is solely providing service to
the Property.
(g)    Deemed Consent. Notwithstanding the foregoing, if Lender fails to respond
to a request to approve a new Lease or any Leasing Action (as defined below)
with respect to a Lease that requires Lender’s approval within five (5) Business
Days after the final (negotiated) version of the Lease (including all exhibits),
a current rent roll for the Property, the most current quarterly operating
statement for the Property and all tenant credit information, if required by the
Lease, has been delivered and received by Lender, clearly marked “LEASE REVIEW –
TIME SENSITIVE RESPONSE REQUIRED”, Borrower shall send a second notice by way of
certified mail or overnight courier clearly marked in the same fashion. If after
five (5) Business Days from receipt of the second notice, Lender has not
responded, the new Lease or the Leasing Action shall be deemed approved by
Lender. If all of the required information was not provided initially or
additional information is required by Lender to render a decision on the Lease,
the time to respond will commence upon Lender’s receipt of all required
information. As used herein, “Leasing Action” shall mean the amendment,
modification, assignment or sublease, supplement, termination, cancelation or
rescinding of an existing Lease.
4.13    Miscellaneous Property Agreements. Borrower shall duly and punctually
perform and comply with any and all covenants and agreements which are binding
on the Borrower under any deed, sublease, or other form of conveyance, or any
other agreement pursuant to which Borrower grants or is granted a possessory
interest in the Property.
ARTICLE V
NEGATIVE COVENANTS
Borrower hereby unconditionally covenants and agrees with Lender, until the
Indebtedness has been paid in full and the Obligations have been paid, fully
performed and discharged, as follows:


Providence Square    29    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




5.1    Use Violations. Borrower will not use, maintain, operate or occupy, or
allow the use, maintenance, operation or occupancy of, the Property in any
manner which (a) violates any Laws; (b) may be dangerous, unless safeguarded as
required by Law and/or appropriate insurance; (c) constitutes a public or
private nuisance; or (d) makes void, voidable or cancellable, or increases the
premium of, any insurance then in force with respect thereto. Notwithstanding
the foregoing, matters relating to the Detention Pond Items violate Law as of
the Closing Date but shall be remediated by Borrower as soon as is reasonably
practicable.
5.2    Waste. Borrower will not commit or permit any physical waste or
impairment of the Property, ordinary wear and tear excepted.
5.3    No Disposition. Except for Permitted Dispositions, neither Borrower nor
any legal or beneficial owner of Borrower will make a Disposition without
obtaining Lender’s prior written consent to the Disposition.
5.4    Change of Name or Address. Borrower shall not change its name, identity,
principal places of business or its jurisdiction of organization without
obtaining Lender’s prior written consent to such change. Borrower shall bear all
costs incurred by Lender in connection with any such change including, without
limitation, reasonable attorneys’ fees.
5.5    ERISA. Assuming Lender does not fund the Loan (initially or through
participation, assignment, transfer or securitization) with the assets of any
employee benefit plan unless it relies on an available prohibited transaction
exemption, all of the conditions of which are satisfied, Borrower shall not
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Lender of any of its rights under
this Agreement and the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or result in a violation of a state statute regulating governmental plans.
5.6    Zoning. Borrower will not (a) initiate, support or acquiesce in any
zoning reclassification of the Property, seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in a manner which would result in such use becoming a non-conforming use under
applicable zoning ordinances; (b) modify, amend or supplement any of the
Permitted Encumbrances; (c) impose any restrictive covenants or encumbrances
upon the Property, or execute or file any subdivision plat affecting the
Property, or consent to the annexation of the Property to any municipality; (d)
permit or suffer the Property to be used by the public or any Person in such
manner as would make possible a colorable claim of adverse usage or possession
or of any implied dedication or easement; (e) take any actions which results in
the Property no longer being separately assessed for real property tax purposes
as a separate tax lot or lots; (f) assign, transfer or in any manner change any
certificates, licenses, authorizations, registrations, permits and/or approvals
without first receiving the written consent of Lender; or (g) consent to the
formation of any owner/tenant association or road improvement district affecting
the Property.
5.7    Mineral Rights. Borrower agrees that the making of any oil, gas or
mineral lease, or the sale or conveyance of any mineral interest or right to
explore for minerals under, through or upon the Property, would impair the value
of the Property and Borrower will not permit any drilling


Providence Square    30    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




or exploration for or extraction, removal or production of any minerals from the
surface or the sub-surface of the Real Property regardless of the depth thereof
or the method of mining or extraction thereof. Borrower shall have no right,
power or authority to lease the Property, or any part thereof, for oil, gas or
other mineral purposes, or to grant, assign or convey any mineral interest of
any nature, or the right to explore for oil, gas and other minerals, without
first obtaining Lender’s express written permission therefor. Whether or not
Lender shall consent to such Lease or grant of mineral rights, Lender shall
receive the entire consideration to be paid for any such Lease or grant of
mineral rights, with the same to be applied to the Loan notwithstanding the fact
that the amount owing thereon may not then be due and payable or that the Loan
is otherwise adequately secured. The acceptance of such consideration shall in
no way impair the Lien of the Security Instrument on the Property or cure any
existing Event of Default.
5.8    Alteration, Removal, Building and Change in Use of Property. Borrower
will not permit the following without the prior written consent of Lender: (a)
any structural alteration of, or addition to, the Improvements now or hereafter
situated upon the Real Property, or the addition of any new buildings or other
structure(s) thereto, other than (i) the erection or removal of non-load bearing
interior walls or alterations required by the terms of Leases which have been
approved by Lender or which are not subject to Lender’s review, comment and
approval, or (ii) making other immaterial alterations or improvements to the
Property consistent with the ownership and operation relating to the Existing
Use and otherwise as approved in writing by Lender; (b) the removal, transfer,
sale or lease of the Fixtures and Security Property, except that the renewal,
replacement or substitution of broken, obsolete or worn out Fixtures and
Security Property may be made in the normal course of business as long as
replacement or substituted items are of like or better quality, value and
utility as the removed items were in their original condition; (c) building or
constructing upon any portion of the Property, any building, structure or
improvement of any kind whatsoever, the building or construction of which has
not been previously approved by Lender in writing, which approval shall be at
the discretion of Lender; and (d) the use of any of the Improvements now or
hereafter situated on the Real Property for any purpose other than the Existing
Use and related facilities.
5.9    Liens, Charges and Encumbrances. Borrower will not permit to be created
or to exist in respect of the Property or any part thereof any Lien on parity
with, superior to or inferior to any of the Liens of the Loan Documents, except
for the Permitted Encumbrances. Upon becoming aware of the creation of any Lien
on the Property, including without limitation a Lien resulting from or arising
out of a breach of a Permitted Encumbrance, Borrower shall promptly (but not
less than ten days after written notice of such Lien is sent to Borrower by
Lender) pay or otherwise discharge all lawful claims and demands of mechanics,
materialmen, laborers, realtors, brokers and others which if unpaid, might
result in, or permit the creation of, a Lien, charge or encumbrance upon the
Property or any part thereof, or on the Rents, arising therefrom.
Notwithstanding the foregoing and provided no Event of Default has occurred and
is continuing (unless otherwise approved by Lender), Borrower may contest, at no
expense to Lender, by appropriate legal proceedings promptly initiated and
conducted with due diligence, in accordance with all applicable statutes, laws,
and ordinances, mechanics’, materialmen’s and other such liens filed against the
Property in accordance with the terms hereof. Borrower shall give Notice to
Lender of its intent to bring such action and, unless Borrower has furnished (or
caused to be furnished) such security as may be required in the proceeding,
Lender may, in Lender’s discretion, require Borrower to either: (i) post a bond
or other


Providence Square    31    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




collateral satisfactory to Lender (and acceptable to the title company insuring
the Security Instrument to insure over any Lien described in this Section 5.9);
or (ii) provide Lender with a cash deposit in an amount necessary to pay any and
all costs associated with having the Lien released, which deposit may be used by
Lender to satisfy any Lien described in this Section 5.9 (in the event Borrower
is unsuccessful contesting such Lien) within a period of ten days after written
notice is sent to Borrower requiring the posting of the bond or other
collateral. Upon a final, non-appealable adverse determination of such Lien,
Borrower shall have a period of ten Business Days to pay all amounts secured by
such Lien and provide Lender with evidence such Lien has been released.
5.10    Distributions. Borrower will not make any distributions with respect to
any class of its equity or ownership interest; provided, however, that Borrower
may make distributions so long as:  (i) there exists no monetary Event of
Default under the Loan Documents and Borrower has not received notice of a
monetary default under the Loan Documents from Lender that Borrower has not
cured to Lender’s satisfaction, (ii) Borrower shall, after giving effect to any
such distribution, continue to be in compliance with the terms and conditions of
the Loan Documents, including without limitation Section 4.11 hereof, and (iii)
by making such distribution, Borrower shall be deemed to have remade the
representation in Section 3.13 of this Agreement to be effective after giving
effect to such distribution.
5.11    Controlled Substances.
(a)    Management of Leases and Property. Borrower shall not engage in any
Drug-Related Activities and shall prohibit any use or occupancy of the Property
for Drug-Related Activities. Without limiting the generality of the foregoing,
Borrower shall (i) not enter into, consent to or permit any Lease which allows
Drug-Related Activities at the Property, (ii) expressly prohibit in all Leases
(and expressly include such prohibition in its Commercial Form Lease) any
Controlled Substances Use and Drug-Related Activities on any portion of the
Property, (iii) establish commercially reasonable background checks and
verification procedures to verify that prospective tenants (and any guarantors
of such Leases) are not engaged in Drug-Related Activities. To the extent
Borrower should nonetheless become aware of any Drug-Related Activities
occurring at the Property, Borrower shall immediately provide notice of such
information to Lender. Nothing contained herein or in section 5.11(b) shall
preclude Borrower or any tenant or occupant of the Property from engaging in the
sale creation, production, manufacture, storage, distribution, possession or
handling of any Controlled Substances in accordance with all applicable federal
laws and State laws.
(b)    Payments to Lender. Borrower shall not make any payments to Lender from
funds derived from Drug-Related Activities.
(c)    Supersedes Local Law. The provisions of this Section 5.11 are intended
and shall apply notwithstanding any state or local law permitting the Controlled
Substances Uses or Drug-Related Activities.    
ARTICLE VI
INSURANCE, CASUALTY, CONDEMNATION
6.1    Insurance.


Providence Square    32    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------






(a)    Required Coverages. At Borrower’s sole cost and expense, Borrower shall
maintain in full force and effect on the Property until the Indebtedness has
been paid in full and all Obligations have been fully performed and completed,
the following insurance:
(i)    Property. Special form (extended coverage all risk) property insurance
insuring all Improvements, Appurtenances, Fixtures and Security Property that
now are or hereafter become a part of the Property from all losses or damages
resulting from fire, windstorm, flood (if required), sinkhole, earthquake (if
required), mine subsidence, acts of terrorism, and such other hazards,
casualties, contingencies and perils as may be reasonably required by Lender, in
an amount equal to the full replacement cost thereof (without taking into
account any depreciation);
(ii)    Liability. Commercial general liability insurance in an adequate amount
as may from time to time be required by Lender, taking into consideration the
type of property being insured and the corresponding liability exposure, on
forms, with deductibles, and in amounts as may be acceptable to Lender;
(iii)    Components. Comprehensive boiler and machinery insurance (without
exclusion for explosion), if applicable, in amounts as shall be reasonably
required by Lender and covering all boilers or other pressure vessels, machinery
and equipment located at or about the Property (including, without limitation,
electrical equipment, sprinkler systems, heating and air conditioning equipment,
refrigeration equipment and piping);
(iv)    Flood. Insurance covering loss by flood (if at any time during the term
of the Loan the Improvements are shown to lie wholly or partially within a
Special Flood Hazard Area as designated on the Federal Emergency Management
Agency’s Maps, or any other flood prone area) in an amount equal to the full
replacement cost of the Improvements or such other amount as approved by Lender;
(v)    Rent Loss. Business Income coverage in an amount that is equal to twelve
(12) months of actual rent plus operating expense reimbursements;
(vi)    Builder’s Risk. During any period of construction or restoration of the
Property, a policy or policies of builder’s risk coverage written on a completed
value basis insuring against such risks (including, without limitation, fire and
extended coverage, collapse of the Property to agreed limits) as Lender may
reasonably request, in form and substance reasonably acceptable to Lender;
(vii)    Worker’s Compensation. If Borrower has any employees at the Property, a
policy or policies of workers’ compensation insurance as required by workers’
compensation insurance laws subject to the statutory limits of the State in
respect of any work or other operations on, about or in connection with the
Property and covering all employees of Borrower and employer’s liability
insurance coverage of not less than $1,000,000;
(viii)    Terrorism. Insurance covering losses resulting from acts of terrorism;


Providence Square    33    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(ix)    Law & Ordinance. A policy or policies providing “Ordinance or Law
Coverage” or “Enforcement” endorsements in amounts satisfactory to Lender if any
of the Improvements or the use of the Property shall at any time constitute
legal non-conforming structures or uses or the ability to rebuild the
Improvements is restricted or prohibited; and
(x)    Earthquake. A policy or policies of earthquake insurance with a
deductible in an amount acceptable to Lender and would be customarily required
by other institutional mortgage lenders originating loans on properties
similarly to the Property or that is otherwise commercially reasonable or
required by Law.
(b)    General Requirements. All property policies shall (i) be with insurers
licensed to do business in the State and who have and maintain a rating of at
least A:X or better from AM Best’s Insurance Guide; provided, however, if
insurance coverage is provided and maintained by a blanket policy, so long as
the first $50,000,000 of loss is insured with a company or companies with a
rating of at least A-:X, then Borrower shall have met this requirement; (ii)
contain the complete address of the Property (or a complete legal description);
(iii) be for a term of at least one (1) year; (iv) contain deductibles no
greater than $25,000 for Special Form or All Risk property insurance coverage or
as otherwise required by Lender; and (v) be subject to the approval of Lender as
to insurance companies, amounts, content, forms of policies, method by which
premiums are paid and expiration dates. Borrower shall as of the date hereof
deliver to Lender evidence that said insurance policies have been paid current
as of the date hereof and evidence of insurance satisfactory to Lender shall be
provided in the form of declaration pages and/or policy endorsements,
statements/schedules of values or other proof of insurance and if statements of
value are required, for non-subject property only zip codes in a five (5) mile
radius of the Property will be provided and not property addresses (“Evidence of
Insurance”). Borrower shall renew all such insurance and deliver to Lender the
Evidence of Insurance for such renewals (other than for the Required
Environmental Insurance) at least thirty (30) days before any such insurance
shall expire. Without limiting the required endorsements to insurance policies,
Borrower further agrees that all such policies shall provide that proceeds
thereunder shall be payable directly to Lender, its successors and assigns,
pursuant and subject to a Non-Contributory Standard Lender Clause and a Lender’s
Loss Payable Endorsement or an equivalent if approved by Lender, or otherwise
made a part of such policy in favor of Lender, and that Lender, its successors
and assigns, shall be named as an additional insured under all liability
insurance policies. Borrower further agrees that all such insurance policies:
(A) shall provide for at least thirty (30) days’ prior Notice to Lender prior to
any cancellation or termination thereof (except that only ten (10) days’ prior
Notice shall be required for cancellation due to the non-payment of premiums);
and (B) shall contain an endorsement or agreement by the insurer that any loss
shall be payable to Lender in accordance with the terms of such policy
notwithstanding any act or negligence of Borrower which might otherwise result
in forfeiture of such insurance.
(c)    Effect. The delivery to Lender of the Evidence of Insurance, as provided
above shall constitute an assignment of all proceeds payable under such
insurance policies by Borrower to Lender as further security for the Loan. In
the event of foreclosure of the Security Instrument, or other transfer of title
to the Property in extinguishment in whole or in part of the Indebtedness, all
right, title and interest of Borrower in and to all proceeds payable under such
policies then in force concerning the Property shall thereupon vest in the
purchaser at such foreclosure, or in Lender or other Transferee in the event of
such other transfer of title. Approval


Providence Square    34    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




of any insurance by Lender shall not be a representation of the solvency of any
insurer or the sufficiency of any amount of insurance.
(d)    Remedial Rights. In the event Borrower fails to provide, maintain, keep
in force or deliver and furnish to Lender the Evidence of Insurance required by
this Agreement or evidence of their renewal as required herein, Lender may, but
shall not be obligated to, procure such insurance and Borrower shall pay all
amounts advanced by Lender, together with interest thereon at the Default Rate
from and after the date advanced by Lender until actually repaid by Borrower,
promptly upon demand by Lender. Any amounts so advanced by Lender, together with
interest thereon, shall be secured by the Security Instrument and by all of the
other Loan Documents securing all or any part of the Indebtedness. Lender shall
not be responsible for nor incur any liability for the insolvency of the insurer
or other failure of the insurer to perform, even though Lender has caused the
insurance to be placed with the insurer after failure of Borrower to furnish
such insurance.
(e)    Required Environmental Insurance.  At Borrower’s sole cost and expense,
Borrower shall maintain in full force and effect on the Property an
environmental insurance policy (the “Required Environmental Insurance”) that
satisfies the following conditions:
(i)     The initial term of the policy will be for ten (10) years, however,
Borrower shall cause the policy to renew during the term of the Loan prior to
its expiration (or add the Property to a blanket insurance policy acceptable to
Lender prior to its expiration so as to cause the Required Environmental
Insurance to remain in full force and effect) or such failure shall constitute
an Event of Default;
(ii)     The policy shall provide for an automatic extended reporting period
such that claims accruing during the term of the Loan may be made under the
Required Environmental Insurance until three (3) years after the earlier of (1)
the date on which Borrower paid and satisfied all of the Obligations, in full,
in the ordinary course or (ii) the closing date of a transfer permitted under
this Agreement (the “Automatic Extended Reporting Period”) with Lender named as
an additional insured and, as applicable, as mortgagee, until the expiration of
such three (3) year period; and
(iii)     Borrower represents and warrants that, to Borrower’s Knowledge,
Borrower has disclosed any and all environmental claims to the insurance company
carrying the Required Environmental Insurance and has provided a copy of all
environmental reports to such company.  Borrower shall disclose any
environmental claim arising during the term of the Loan to such company.
6.2    Borrower’s Casualty Obligations.
(a)    General Requirements. In the event of any damage to or loss or
destruction of the Property (“Casualty”), Borrower shall: (i) promptly notify
Lender of such event (except that if the Casualty is $250,000.00 or less,
Borrower shall not be required to notify Lender of such Casualty) and take such
steps as shall be necessary to preserve any undamaged portion of the Property,
(ii) promptly pay all required insurance deductibles, and (iii) subject to the
terms hereof, promptly commence and diligently pursue to completion (taking into
account the time necessary to adjust the loss, obtain permits and enter into
restoration contracts), the restoration, replacement


Providence Square    35    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




and rebuilding of the Property, as nearly as possible to their value, condition
and character immediately prior to the Casualty (collectively, the
“Restoration”); provided, however, in the event Lender applies the insurance
proceeds to the Indebtedness, pursuant to Section 6.3, Borrower shall have no
obligation to commence the Restoration. The Restoration shall be completed in a
good and workmanlike manner, in accordance with all applicable Laws, and with
other provisions for the preservation of the security hereunder reasonably
established by Lender, including, the Restoration Conditions (as defined below).
(b)    Settlement. Borrower may settle and adjust all insurance claims up to
Five Hundred Thousand and NO/00 Dollars ($500,000.00) directly with the
insurance company without the prior consent of Lender and the net proceeds will
be disbursed to Borrower for the Restoration subject to the following: (i) no
Event of Default then exists, (ii) Borrower uses the proceeds of any claim for
the Restoration, (iii) local building and zoning Laws allow the Property to be
rebuilt to its condition prior to the Casualty and for the Existing Use, and
(iv) the claim is settled on or before the date that is one hundred twenty days
(120) after the date of any such Casualty. Any such proceeds that are not
promptly utilized for Restoration shall be applied against the Indebtedness, in
the order and manner determined by Lender (provided that to the extent that any
Indebtedness shall remain outstanding after such application, such unpaid
Indebtedness shall continue in full force and effect and Borrower shall not be
excused in the payment thereof).
6.3    Lender’s Rights.
(a)    Insured Casualty. In the event of any Casualty which is covered, in whole
or in part, by insurance described in Section 6.1 or any other insurance
maintained by Borrower with respect to the Property, then:
(i)    Except as expressly provided in Section 6.2(b), Lender shall have the
right to, but shall not be obligated to, make proof of loss if not made promptly
by Borrower, and is hereby authorized and empowered by Borrower to settle,
adjust or compromise any claims for damage, loss or destruction thereunder.
Unless a default then exists under the Loan Documents, Lender shall consult with
Borrower (but shall not be required to obtain Borrower’s consent) regarding any
such settlement, adjustment or compromise;
(ii)    Each insurance company concerned is hereby authorized and directed to
make payment therefor directly to Lender; and
(iii)    Borrower or Lender, as the case may be, shall apply the insurance
proceeds, first, to reimburse Lender for all costs and expenses, including,
without limitation, adjustors’ and attorneys’ fees and disbursements, incurred
in connection with the collection of such proceeds, and, second, at Lender’s
option, (A) in payment of all or any part of the Indebtedness, at Par (so long
as no Event of Default then exists) in the order and manner determined by Lender
(provided that to the extent that any Indebtedness shall remain outstanding
after such application, such unpaid Indebtedness shall continue in full force
and effect and Borrower shall not be excused in the payment thereof); (B) to the
cure of any default hereunder; or (C) to the Restoration, in whole or in part,
of the portion of the Property so damaged, lost or destroyed, provided, that, in
the opinion and discretion of Lender, either: (1) the insurance proceeds so
collected are sufficient to cover the cost of the Restoration or


Providence Square    36    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




repair of the damage or destruction with respect to which such proceeds were
paid; or (2) the insurance proceeds so collected are not sufficient alone to
cover the cost of the Restoration or repair but are sufficient therefor when
taken together with funds provided and made available, and deposited into cash
collateral account controlled by Lender, by Borrower from other sources. In the
event Lender shall make such insurance proceeds available to Borrower, subject
to the Restoration Conditions, for the purpose of effecting such Restoration,
Lender shall not be obligated to see to the proper application of such insurance
proceeds nor shall the amount of funds so released or used be deemed to be
payment of or on account of the Loan. Lender shall have sole and exclusive
dominion and control over such proceeds.
(iv)    If Lender elects to apply the insurance proceeds to the Indebtedness and
such proceeds are insufficient to pay the Indebtedness in full and subject to
Borrower’s right to pay the remainder of the Indebtedness at Par pursuant to
Section 6.2, Lender may declare the remaining unpaid Indebtedness to be
immediately due and payable in full, at Par; provided, however, if (A) no Event
of Default then exists under the Loan or the Loan Documents, (B) Borrower
delivers to Lender Notice of such intent to prepay the Loan within five (5) days
following the date of Lender’s application of the casualty proceeds to the
Indebtedness, and (C) any failure to satisfy the Lender’s standard restoration
conditions with respect to the casualty is not the result of an act or omission
of Borrower, Lender shall refrain from accelerating the Loan for a period of
ninety (90) days from Lender’s receipt of such Notice. Any costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) related
to Lender’s determination of whether or not to waive such requirement shall be
paid by Borrower upon demand.
(b)    Release of Proceeds. Notwithstanding the foregoing, and provided no
default then exists under the Loan Documents (provided Borrower shall have the
right to cure such default within any applicable cure period), in the event of
loss or damage to the Property by fire, earthquake, other catastrophe or event
for which insurance has been maintained by Borrower, and the amount of such loss
or damage does not exceed fifty percent (50%) of the outstanding principal
balance of the Loan, Lender hereby agrees to allow the proceeds of insurance to
be used for the Restoration and to release such insurance proceeds to Borrower
as the Restoration progresses, subject to the following conditions
(collectively, the “Restoration Conditions”):
(i)    on a proforma basis, the Improvements shall be at least eighty percent
(80%) leased within twelve (12) months after the estimated completion of the
Restoration;
(ii)    Lender shall be satisfied that the Restoration is expected to be
completed in accordance with the terms hereof no later than ninety (90) days
prior to the Maturity Date;
(iii)    the plans and specifications for the Restoration shall have been
approved in writing by Lender in advance;
(iv)    at all times during the Restoration, Borrower has deposited with Lender
funds which, when added to the insurance proceeds received by Lender, are
sufficient to complete the Restoration in accordance with the approved plans and
specifications, and


Providence Square    37    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




all applicable building codes, zoning ordinances, regulations and Laws, and the
funds on deposit with Lender are sufficient to complete the Restoration of the
Property as certified to Lender by Lender’s inspecting architect/engineer;
(v)    Borrower provides suitable completion, payment and performance bonds, and
builders’ all risk insurance in such amounts, with such deductibles and upon
such other terms and conditions as are acceptable to Lender, together with all
necessary licenses and permits for such Restoration in form and amount
acceptable to Lender;
(vi)    Lender shall have the option, upon the completion of the Restoration of
the Property, to apply any surplus insurance proceeds remaining after the
completion of the Restoration to the reduction, at Par, of the outstanding
principal balance of the Note, notwithstanding the fact that the amount owing
thereon may not then be due and payable or that said Loan is otherwise
adequately secured;
(vii)    the insurance proceeds and any other funds held by Lender shall be
disbursed by Lender no more often than once per month and in amounts of not less
than $50,000 each, except the final disbursement may be in an amount less than
$50,000;
(viii)    Lender’s obligation to make any such disbursement shall be conditioned
upon Lender’s receipt of written certification from Lender’s inspecting
architect/engineer (whose fees shall be reimbursed to Lender by Borrower) that
all construction and work for which such disbursement is requested has been
completed in accordance with the approved plans and specifications and in
accordance with all applicable building codes, zoning ordinances and all other
Laws and, further, that Borrower has deposited with Lender sufficient funds to
complete such Restoration; and
(ix)    Lender shall be entitled to require and to impose such other conditions
to the release of such funds as would be customarily required and imposed by
institutional mortgage lenders or that are otherwise commercially reasonable.
Borrower’s failure to timely commence Restoration and diligently pursue the
completion thereof, subject to the Restoration Conditions, will constitute an
Event of Default under the Loan Documents. Furthermore, Borrower’s failure to
use the insurance proceeds received directly from the insurance company to
rebuild and restore shall trigger recourse liability pursuant to Section 10.1(c)
of this Agreement.
6.4    Condemnation.
(a)    Borrower’s Obligations; Proceedings. Borrower covenants and agrees to
provide Lender with immediate Notice of any actual or threatened commencement of
any proceedings under eminent domain, including, but not limited to any taking
by eminent domain, recovery for inverse condemnation or by deed in lieu thereof,
whether permanent or temporary, of all or any part of the Property including any
easement or any appurtenance thereto, including any change in grade of any right
of way, street, or public place (collectively, a “Taking”) and to deliver to
Lender copies of any and all papers served in connection with any Taking. Lender
may participate in any such proceedings, at Borrower’s sole cost and expense,
and Borrower from time to time will


Providence Square    38    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




execute and deliver to Lender all instruments requested by Lender or as may be
required to permit such participation. Borrower shall, at its expense,
diligently prosecute any such proceedings and shall consult and cooperate with
Lender, its attorneys and agents, in the carrying on and defense of any such
proceedings. No settlement of any such proceeding shall be made by Borrower
without Lender’s prior written consent.
(b)    Lender’s Rights to Awards. All Taking proceeds, including awards or
proceeds of sale in lieu of condemnation, and all judgments, decrees and awards
for injury or damage to the Property (an “Award” or “Awards”) are hereby
assigned and shall be paid to Lender. Borrower shall execute and deliver to
Lender, at any time, upon request, free, clear and discharged of any encumbrance
of any kind whatsoever, any further assignments and/or other instruments deemed
necessary by Lender for the purpose of validly and sufficiently assigning Awards
made to Lender (including the assignment of any Award from the United States
government at any time after the allowance of the claim therefor, the
ascertainment of the amount thereof and the issuance of the warrant for payment
thereof). Notwithstanding the foregoing, if no Event of Default then exists, in
the event any Awards are equal to or less than $500,000.00, Borrower shall be
entitled to receive the proceeds for Restoration, or to the extent such proceeds
are not promptly utilized for Restoration, for application against the
Indebtedness, at Par, in the order and manner determined by Lender (provided
that to the extent that any Indebtedness shall remain outstanding after such
application, such unpaid Indebtedness shall continue in full force and effect
and Borrower shall not be excused in the payment thereof).
(c)    Application of Awards. Lender shall have the right to apply any Awards as
follows: first, to reimburse Lender for all costs and expenses, including,
without limitation, reasonable attorney’s fees incurred in connection with such
Taking, and, second, at Lender’s option, (i) in payment of all or any part of
the Indebtedness, at Par (so long as no Event of Default then exists), in the
order and manner determined by Lender (provided that to the extent that any
Indebtedness shall remain outstanding after such application, such unpaid
Indebtedness shall continue in full force and effect and Borrower shall not be
excused in the payment thereof); (ii) to the cure of any default hereunder; or
(iii) to the Restoration, in whole or in part, of the portion of the Property
remaining after the Taking; provided, however, Lender shall hold said Awards
without any allowance of interest, and make the same available to restore,
replace and rebuild the Property, as nearly as possible to its value, condition
and character immediately prior to the Taking if such Taking does not result in
the following, as determined by Lender, in Lender’s discretion: (A) a Material
Adverse Change, (B) a violation of any Laws (including any zoning ordinances),
or (C) a default under any Lease. In the event that Lender elects to make the
Awards available to reimburse Borrower for the cost of the Restoration of the
Improvements on the Real Property, such proceeds shall be made available in the
manner and under the same conditions as required under Section 6.3(b). In the
event Lender applies such Awards to the reduction of the outstanding Loan or if
any surplus remains out of the Award after payment of such cost of Restoration,
such amounts shall be applied on account of the Loan at Par, so long as no Event
of Default then exists (notwithstanding the fact that the amount owing thereon
may not then be due and payable or that the Loan may otherwise be adequately
secured). If the Taking results in a Material Adverse Change, as determined by
Lender, and Lender elects to apply the Awards to the Indebtedness and such
proceeds are insufficient to pay the Indebtedness in full and subject to
Borrower’s right to pay the remainder of


Providence Square    39    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




the Indebtedness at Par pursuant to Section 6.3(a)(iv), Lender may declare the
remaining unpaid Indebtedness to be immediately due and payable in full, at Par.
Borrower’s failure to timely commence Restoration following a Taking and
diligently pursue the completion thereof, subject to the terms hereof, will
constitute an Event of Default under the Loan Documents. Furthermore, Borrower’s
failure to use the Award received directly from the condemning authority to
rebuild and restore or pay down the indebtedness pursuant to Section 6.4(b)
above shall trigger recourse liability pursuant to Section 10.1(c) of this
Agreement.
ARTICLE VII
TRANSFERS AND DISPOSITIONS
7.1    Transfers and Dispositions. Except for the Permitted Dispositions
described in Sections 7.2, it shall be an Event of Default if, without Lender’s
prior written consent (which consent may be given or withheld for any or for no
reason subject to such conditions as Lender may establish, in Lender’s
discretion) a Disposition shall occur (other than a Permitted Disposition). For
the purposes of the foregoing, each of the following shall be deemed a
“Disposition”:
(a)    a sale, conveyance, assignment, transfer, disposition or divesture of
Borrower’s title to all or any part of the Property, or a conveyance of security
title to the Property, in any manner, whether voluntary or involuntary;
(b)    a Lease of all or a substantial part of the Property for other than
actual occupancy by a tenant under a Lease or a sale, assignment or other
transfer of, or the grant of a security in, Borrower’s right, title and interest
in and to any Leases or Rents;
(c)    a sale, transfer, assignment, liquidation, or dissolution involving (i)
any or all of the assets of Borrower, or (ii) all or substantially all of the
assets of Guarantor, or any Borrower Control Party;
(d)    merger, consolidation, reorganization or any other business combination
with respect to the Borrower, or any Borrower Control Party;
(e)    an assignment, transfer, voluntary or involuntary sale (or any of the
foregoing at one time or over any period of time) of an interest, direct or
indirect, in Borrower or Borrower Control Party;
(f)    an assignment, transfer, voluntary or involuntary sale (or any of the
foregoing at one time or over any period of time) of a Controlling Interest,
direct or indirect, in Guarantor;
(g)    the conversion of any general partner interest in Borrower to a limited
partner interest if Borrower is a partnership;
(h)    any change, removal, or resignation of any general partner of Borrower if
Borrower is a partnership;
(i)    any change, removal, addition or resignation of a manager or managing
member of Borrower (or if no manager or managing member, any member) if Borrower
is a limited liability company;


Providence Square    40    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(j)    the creation or issuance of new stock by which an aggregate of more than
10% of a corporation that is the manager, managing member or general partner of
Borrower shall be vested in a party or parties who are not shareholders as of
the date of this Agreement;
(k)    any change, removal, or resignation of any trustee of Borrower if
Borrower is a trust;
(l)    any change, removal, or resignation of any third party management company
(investment advisor) previously approved by Lender to operate/manage Borrower,
other than the property management company and leasing agent for the Property,
except as otherwise permitted in Section 7.2(b) below; or
(m)    any financing (except as expressly provided in Section 4.11(a)(ix)),
including without limitation, any secondary, subordinate or mezzanine financing,
secured by the Property or interests in Borrower, or any entity having a
Controlling Interest in Borrower.
Notwithstanding the foregoing, if Lender fails to respond to Borrower’s written
request (which shall include an updated organizational chart) to consent to the
transfer of an interest, direct or indirect, in Borrower (excluding Controlling
Interests) within fifteen (15) Business Days after Lender’s receipt of the
request the transfer shall be deemed approved by Lender.
7.2    Permitted Dispositions. The following transfers shall be “Permitted
Dispositions”:
(a)    Third Party Permitted Transfer. Borrower shall have a one-time right to
transfer the Property upon not less than thirty (30) days advance written notice
(subject to the limitations provided herein), to another party or parties (each
a “Transferee”), without a change in the Interest Rate, amortization or other
terms (except that Section 7.2(a) of this Agreement shall not apply to the
Transferee), provided the Transferee assumes in writing all of the obligations
of the Loan Documents first arising after the Transfer and is acceptable to
Lender, in its sole and absolute discretion subject to the following conditions:
(i) the Transferee shall be a Qualified Transferee or a Qualified Institutional
Investor (as defined below); (ii) Borrower shall pay Lender at the time of
transfer a cash assumption fee equal to one percent (1.00%) of the outstanding
principal balance of the Loan and all of Lender’s actual costs and expenses
incurred in connection with the assumption (including legal costs); (iii)
Lender’s receipt and approval of a title endorsement; (iv) Lender’s approval of
any replacement management and leasing companies (including their respective
engagement agreements); (v) satisfaction of all of the Transfer Conditions; (vi)
Intentionally Omitted; and (vii) at the time of transfer, the following
conditions shall be satisfied: (x) the loan-to-purchase shall not exceed 60%
(the “Loan-to-Purchase Threshold”) and (y) a debt service coverage ratio of at
least 2.00x (the “Debt Service Coverage Threshold”), based upon the Interest
Rate and an interest-only schedule (any leases with tenants not in occupancy or
more than 30 days delinquent or with less than 12 months of term left (unless
such tenant has given notice of its intent to renew its lease) shall not be
included in these calculations). The Loan-to-Purchase Threshold and Debt Service
Coverage Threshold shall be collectively defined as the “Loan Assumption
Thresholds,” which satisfaction shall be reasonably determined by Lender based
upon Lender’s then current underwriting methodology for similar properties,
including, but not limited to both historical operating reviews and performance
and forward-looking proforma underwriting, property condition, operating
history, current occupancy, net operating income, debt service


Providence Square    41    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




coverage, tenant exposures and financial conditions, tenant lease terms and
lease rollover, market rents, any anticipated change in real estate taxes and/or
assessments due with respect to the property sale/transfer, property location,
financial condition and creditworthiness of borrower (i.e., the Transferee),
operating and management experience of borrower (i.e., the Transferee), and then
current market conditions. Borrower and/or Transferee shall have the right, in
the event the Loan Assumption Thresholds are not satisfied, to make a partial
prepayment of the Loan to satisfy the Loan Assumption Thresholds; provided,
however, any such partial prepayment permitted in this Section shall be subject
to payment of the Prepayment Premium. For the purposes hereof, the term
“Qualified Institutional Investor” shall mean an entity that satisfies, or whose
Controlling owner satisfies, as reasonably determined by Lender, the following
conditions: (1) the proposed Transferee, or its owner, shall be a reputable
institutional investor (such as a pension fund, REIT, real estate operating
company, insurance company, or other financial institution) or a reputable
developer, owner, or manager with adequate qualifications, operating and
management experience, and creditworthiness of owning and managing first class,
commercial real estate comparable to the Property; (2) the proposed Transferee,
or its owner just prior to the transfer, has real estate assets with a current
market value of at least $200,000,000 and a net worth of at least $75,000,000;
(3) neither the proposed Transferee, nor any principal, partner, member,
Controlling Affiliate, parent, or any entity with more than a 20% beneficial
ownership interest in the proposed Transferee, is (A) in default of any
indebtedness, (B) involved in any loan workout, restructure, foreclosure, or
deed in lieu of foreclosure, (C) involved in any litigation, investigations,
indictments, or convictions of any civil or criminal activities or there are any
outstanding convictions or money judgment(s) which in Lender’s sole and absolute
discretion would have a materially adverse impact on the proposed Transferee’s
financial condition or ability to repay the Loan; (4) the proposed Transferee
shall be domiciled in the United States of America; (5) the proposed Transferee
shall be in compliance with any applicable provisions of the Bank Secrecy Act,
the Foreign Corrupt Practices Act or the various sanctions programs administered
by the Office of Foreign Assets Control; and (6) the proposed Transferee
(including its Controlling Affiliates) not having a prior negative borrowing
history.
(b)    Replacement Advisor. Notwithstanding anything to the contrary contained
in the Loan Documents, Borrower and/or RREEF Property Trust, Inc. shall be
permitted to replace RREEF America L.L.C. (or any entity which is substituted
for RREEF America L.L.C. in accordance with this provision) as
manager/investment advisor to Borrower and/or to RREEF Property Trust, Inc.,
provided that Borrower provides Lender (i) at least fourteen (14) days prior
written Notice of the proposed substitution and (ii) a written acknowledgment
from the replacement investment advisor that it is serving as investment advisor
to Borrower.
(c)    Minority Transfers. The transfer of beneficial ownership interests in
Borrower shall be permitted from time to time during the term of the Loan
without a change in the Loan terms and shall not be subject to a transfer fee so
long as (i) at all times, RREEF Property Trust, Inc. shall own (directly or
indirectly) at least 51% of the beneficial ownership interests in Borrower and
shall maintain ultimate control of Borrower and the right to remove the
investment advisor, (ii) any transferee must comply with applicable provisions
of the Bank Secrecy Act, the Foreign Corrupt Practices Act, or the various
sanctions programs administered by the Office of Foreign Assets Control and
shall not have a prior negative borrowing history (as a borrower or an advisor),
(iii) no Event of Default exists nor any event that with notice or passage of
time will become an Event of Default, (iv) Lender has reviewed and approved all
of the transfer documents


Providence Square    42    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




in its reasonable discretion, and (v) Borrower shall pay all of Lender’s actual
costs and expenses in connection with such transfer and assumption, including
any processing fees or attorneys’ fees (internal and/or external).
(d)    Shares in RREEF Property Trust. Lender shall permit the assignment or
transfer of shares in RREEF Property Trust, Inc., without notice to Lender or
the payment of any fee, provided that upon completion of such an assignment or
transfer, such assignment or transfer (i) does not result in a breach of any
provisions of the Loan Documents (including, but not limited to those sections
related to ERISA, the Bank Secrecy Act, the Foreign Corrupt Practices Act or the
various sanctions programs administered by the Office of Foreign Assets Control,
or Section 4.11 of this Agreement) and (ii) does not result (either singularly
or in the aggregate with prior assignments or transfers) in any Person as to
which Lender has not undertaken its normal credit and/or regulatory review
process (with satisfactory results) becoming an owner, directly or indirectly,
in twenty percent (20%) or more of Borrower or RREEF Property Trust, Inc..
7.3    Dealing with Transferees. In the event the ownership of the Property, or
any part thereof, shall become vested in a Transferee, whether with or without
the prior written consent of Lender, Lender may, without notice to Borrower,
deal with such Transferee with reference to the Property and the Loan Documents,
in the same manner and to the same extent as with Borrower without in any way
vitiating or discharging Borrower’s liability hereunder or under any of the Loan
Documents. No sale, transfer or conveyance of the Property, no forbearance on
the part of Lender and no extension of time given by Lender to Borrower for the
payment of the Note shall operate to release, discharge, modify, change or
affect the original liability of Borrower, either in whole or in part, unless
expressly set forth in writing executed by Lender.
ARTICLE VIII
EVENTS OF DEFAULT
8.1    Event of Default. The term “Event of Default,” as used herein and in the
other Loan Documents, shall mean the happening or occurrence, at any time and
from time to time, of any one or more of the following (and any Event of Default
that has occurred shall continue unless and until Lender accepts a cure in
accordance with the terms hereof or waives (in writing) such Event of Default in
its discretion):
(a)    Payments. Borrower shall fail, refuse or neglect to make any payment or
deposit required under the Loan Documents when due and payable, whether at the
due date thereof stipulated in the Loan Documents including, without limitation,
upon the Maturity Date, acceleration or otherwise;
(b)    Performance of Obligations. Borrower shall fail, refuse or neglect or
cause the failure, refusal or neglect to comply with, perform and discharge
fully and timely as and when required any of the Obligations other than a
failure or breach otherwise referred to in other subsections of this Section 8.1
and such failure or breach shall either not be curable or, if curable, shall
remain uncured for a period of thirty (30) days after the date Lender gives
Notice thereof to Borrower; provided, however, that if such failure or breach is
curable but requires work to be performed, acts to be done or conditions to be
remedied which, by their nature, cannot be performed, done or remedied, as the
case may be, within such thirty (30) day period, no Event of Default shall


Providence Square    43    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




be deemed to have occurred if Borrower commences same within such thirty (30)
day period and thereafter diligently and continuously prosecutes the same to
completion within ninety (90) days after such Notice;
(c)    False Representation. Any representation, warranty or statement made by
Borrower, Guarantor or others under or pursuant to the Loan Documents or any
affidavit or other instrument executed or delivered with respect to the Loan
Documents or the Indebtedness, including, but not limited to the Application, is
determined by Lender to be false or misleading in any material respect as of the
date hereof or when made;
(d)    Default Under Other Lien Document. Borrower shall default or commit an
event of default under and pursuant to any other mortgage or security agreement
(beyond any applicable notice and cure period) which covers or affects any part
of the Property;
(e)    Insolvency; Bankruptcy. Borrower (i) as a result of an affirmative act
and/or omission of Borrower, shall cease to be Solvent or shall be unable to pay
the Indebtedness and perform the Obligations as the same shall mature; (ii)
shall execute an assignment for the benefit of creditors or an admission in
writing of Borrower’s inability to pay, or Borrower’s failure to pay, its debts
generally as such debts become due; (iii) shall allow the levy against the
Property or any part thereof, of any execution, attachment, sequestration or
other writ which is not vacated within ninety (90) days after the levy; (iv)
shall allow the appointment of a receiver, trustee or custodian of Borrower or
of the Property or any part thereof, which receiver, trustee or custodian is not
discharged within ninety (90) days after the appointment; (v) files as a debtor
a petition, case, proceeding or other action pursuant to, or voluntarily seeks
the benefit or benefits of, any debtor relief law, or takes any action in
furtherance thereof; (vi) files either a petition, complaint, answer or other
instrument which seeks to effect a suspension of, or which has the effect of
suspending, any of the rights or powers of Lender or Trustee granted in the
Note, herein or in any Loan Document; or (vii) allows the filing of a petition,
case, proceeding or other action against Borrower as a debtor under any debtor
relief Law or seeks the appointment of a receiver, trustee, custodian or
liquidator of Borrower or of the Property, or any part thereof, or of any
significant part of Borrower’s other property, and (a) Borrower admits,
acquiesces in or fails to contest diligently the material allegations thereof,
(b) the petition, case, proceeding or other action results in the entry of an
order for relief or order granting the relief sought against Borrower, or (c)
the petition, case, proceeding or other action is not permanently dismissed or
discharged on or before the earlier of trial thereon or thirty (30) days next
following the date such petition, case, proceeding or other action was filed;
(f)    Dissolution; Death. Borrower or any Guarantor shall die, become
incompetent (if an individual), dissolve, terminate, or liquidate; provided,
however, in the event of the incompetence or death of a Guarantor, it shall only
be an Event of Default if a replacement guarantor with financial strength equal
to or greater than that of the original Guarantor, as of the Closing Date, and
acceptable to Lender, in Lender’s sole reasonable discretion, fails to execute
and deliver to Lender a replacement Guaranty Agreement on Lender’s then current
form within one hundred twenty (120) days after the death or adjudication of
incompetence of the Guarantor;
(g)    No Further Encumbrances. Borrower creates, places or permits to be
created or placed, or through any act or failure to act, acquiesces in the
placing of, or allows to remain, any secondary or subordinate Lien, mortgage,
deed of trust, deed to secure debt or security interest of


Providence Square    44    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




any kind whatsoever (“Subordinate Mortgage”), regardless of whether such
Subordinate Mortgage is expressly subordinate to the Liens of the Loan
Documents, with respect to the Property, other than the Permitted Encumbrances,
Liens being contested pursuant to Section 4.3(c) or 5.9 of this Agreement, or
easements and encumbrances pursuant to and in accordance with Section 5.6 of
this Agreement or that in Lender’s sole discretion do not have a Material
Adverse Effect;
(h)    Disposition of Property or Beneficial Interest in Borrower. Borrower or
any shareholder, member or partner of Borrower makes a Disposition (unless
expressly permitted pursuant to the terms hereof) without the prior written
consent of Lender;
(i)    Abandonment. Borrower abandons or removes all or any part of the
Improvements, Security Property or Fixtures and fails to replace them with items
of equal or better value, utility and quality as the removed items were in their
original condition;
(j)    Discontinuance of Operations. Borrower vacates, or discontinues
operations of or from, any substantial part of the Property;
(k)    Guarantor’s or Borrower Party’s Default. The occurrence of any event
referred to in Section 8.1(e) hereof with respect to any Guarantor, Borrower
Parties, Borrower Control Party or other Person obligated in any manner to pay
or perform the Indebtedness or Obligations, respectively, or any part thereof
(as if such Guarantor, Borrower Party, Borrower Control Party or other Person
were “Borrower” in such Section 8.1(e));
(l)    Failure to Obtain Lender’s Consent. Borrower shall, without first
obtaining Lender’s prior written consent, take any action that requires Lender’s
consent under the Loan Documents;
(m)    Event of Default in Loan Documents. A default beyond any applicable
notice and cure periods or an Event of Default as defined in any of the Loan
Documents; and
(n)    Failure to Maintain Insurance. Borrower fails to maintain insurance
required pursuant to Article VI of this Agreement or fails to deliver to Lender
the Evidence of Insurance as required by Article VI of this Agreement.
For the avoidance of doubt, and notwithstanding anything in this Agreement or
any of the other Loan Documents to the contrary, with respect to any use of the
phrases “during the continuance of an Event of Default”, “if an Event of Default
has occurred and is continuing,” and similar phrases in this Agreement or any of
the other Loan Documents, Lender shall not be obligated to accept any cure of a
default following the expiration of the applicable cure period, if any, and if,
following an Event of Default, Borrower then proffers a cure of such Event of
Default, such Event of Default shall only be considered cured within the
timeframe of the applicable cure period provided for under the Loan Documents if
Lender, in its sole and absolute discretion, accepts such proffered cure in
writing.
8.2    Remedies. Upon the occurrence of any Event of Default, interest shall
automatically begin to accrue at the Default Rate and Lender may, at its option
and by or through a trustee, nominee, assignee or otherwise, to the fullest
extent permitted by Law, exercise any or all of the rights and


Providence Square    45    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




remedies available to Lender at law or in equity, under the terms of the
Security Instrument, or any of the following rights, remedies and recourses,
either successively or concurrently:
(a)    Right to Accelerate. Lender may, without notice, demand, presentment,
notice of nonpayment or nonperformance, protest, notice of protest, notice of
intent to accelerate, notice of acceleration or any other notice or any other
action, all of which are hereby waived by Borrower and all other parties
obligated in any manner whatsoever on the Indebtedness, declare the entire
unpaid balance of the Indebtedness immediately due and payable, and upon such
declaration, the entire unpaid balance of the Indebtedness shall be immediately
due and payable.
(b)    Lender’s Uniform Commercial Code Remedies. Lender may exercise its rights
of enforcement with respect to Security Property under the Code, and in
conjunction with, in addition to or in substitution for those rights and
remedies:
(i)    Lender may without demand or notice to Borrower, enter upon the Property
to take possession of, assemble, receive and collect the Security Property, or
any part thereof, or to render it unusable;
(ii)    Lender may require Borrower to assemble the Security Property and make
it available at a place Lender designates which is mutually convenient to allow
Lender to take possession or dispose of the Security Property;
(iii)    Notice mailed to Borrower as provided in Section 9.1 herein at least
ten (10) days prior to the date of public sale of the Security Property or prior
to the date after which private sale of the Security Property occurs shall
constitute reasonable notice;
(iv)    any sale made pursuant to the provisions of this subsection 8.2(b) shall
be deemed to have been a public sale conducted in a commercially reasonable
manner if held contemporaneously with the sale of the other Property under power
of sale as provided herein upon giving the same notice with respect to the sale
of the Security Property hereunder as is required for such sale of the other
Property under power of sale, and such sale shall be deemed to be pursuant to a
security agreement covering both real and personal property under the Code;
(v)    in the event of a foreclosure sale, whether made by Trustee under the
terms of the Security Instrument, or under judgment of a court, the Security
Property and the other Property, or any portion thereof, may, at the option of
Lender, be sold together;
(vi)    it shall not be necessary that Lender take possession of the Security
Property, or any part thereof, prior to the time that any sale pursuant to the
provisions of this subsection 8.2(b) is conducted, and it shall not be necessary
that the Security Property or any part thereof be present at the location of
such sale;
(vii)    prior to application of proceeds of disposition of the Security
Property to the Indebtedness, such proceeds shall be applied to the reasonable
expenses of retaking, holding, preparing for sale or lease, selling, leasing and
the like and the reasonable attorneys’ fees and legal expenses incurred by
Lender;


Providence Square    46    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(viii)    after notification, Lender may sell, lease or otherwise dispose of the
Security Property, or any part thereof, in one or more parcels at public or
private sale or sales, at Lender’s offices or elsewhere, for cash, on credit or
for future delivery. Borrower shall be liable for all expenses of retaking,
holding, preparing for sale or the like and all attorneys’ fees, legal expenses
and all other costs and expenses incurred by Lender in connection with the
collection of the Indebtedness and the enforcement of Lender’s rights under the
Loan Documents. Lender shall apply the proceeds of the sale of the Security
Property against the Indebtedness in accordance with the provisions of Section
8.3 of this Agreement. Borrower shall remain liable for any deficiency if the
proceeds of any disposition of the Security Property are insufficient to pay the
Indebtedness in full. Borrower waives all rights of marshaling in respect of the
Security Property;
(ix)    Lender may dispose of the Security Property in its then present
condition, has no duty to repair or clean the Security Property prior to sale
and may disclaim warranties of title, possession, quiet enjoyment and the like
with respect to the Security Property, all without affecting the commercial
reasonableness of the sale;
(x)    any and all statements of fact or other recitals made in any bill of
sale, assignment or other instrument evidencing any foreclosure sale hereunder,
the nonpayment of the Loan, the occurrence of any Event of Default, Lender
having declared all or a part of the Loan to be due and payable, the notice of
time, place and terms of sale and of the properties to be sold having been duly
given, or any other act or thing having been duly done by Lender, shall be taken
as prima facie evidence of the truth of the facts so stated and recited;
(xi)    Lender may appoint or delegate any one or more Persons as agent to
perform any act or acts necessary or incident to any sale held by Lender,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Lender; and
(xii)    Lender shall have the right at any time to enforce Borrower’s rights
against account debtors and obligors.
(c)    Other Rights. Lender (i) may surrender the insurance policies maintained
pursuant to Article VI hereof or any part thereof, and upon receipt shall apply
the unearned premiums as a credit on the Indebtedness, in accordance with the
provisions of Section 8.5 hereof, and, in connection therewith, Borrower hereby
appoints Lender as agent and attorney‑in‑fact (which is coupled with an interest
and is therefore irrevocable) for Borrower to collect such premiums; (ii) may
apply the reserve for Impositions and insurance premiums, if any, required by
the provisions of this Agreement, toward payment of the Obligations; and (iii)
shall have and may exercise any and all other rights and remedies which Lender
may have at law or in equity, or by virtue of any Loan Document or under the
Code, or otherwise. The failure to exercise any remedy available to Lender shall
not be deemed to be a waiver of any rights or remedies of Lender under the Loan
Documents, at law or in equity.
(d)    Prepayments after Event of Default. If, after the occurrence of an Event
of Default, payment of all or any part of the Indebtedness is tendered by
Borrower and accepted by Lender in Lender’s sole and absolute discretion or is
otherwise recovered by Lender (including


Providence Square    47    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




through application of any reserve funds), such tender or recovery shall be
deemed to be a voluntary prepayment by Borrower in violation of the prohibition
against prepayment set forth in Section 2.6 hereof, and Borrower shall pay, as
part of the Indebtedness, all of the following: (i) all accrued interest and, if
such tender and acceptance is not made on a Payment Date, interest that would
have accrued on the Indebtedness to, but not including, the next Payment Date
and (ii) an amount equal to the Prepayment Premium.
8.3    Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Article VIII shall be applied by Lender to the
Indebtedness in the following order and priority: (a) to the payment of all
expenses of advertising, selling, and conveying the Property or part thereof,
and/or prosecuting or otherwise collecting Rents, other payments, proceeds,
premiums, or other sums, including reasonable attorneys’ fees and a reasonable
fee or commission to the party conducting the sale on behalf of Lender, not to
exceed five percent of the proceeds thereof or sums so received; (b) to the
remainder of the Indebtedness as follows: first, to the remaining accrued but
unpaid interest, second, to the matured portion of principal of the
Indebtedness, and third, to prepayment of the unmatured portion, if any, of
principal of the Indebtedness applied to installments of principal in inverse
order of maturity; (c) the balance, if any and to the extent applicable,
remaining after the full and final payment of the Indebtedness and full
performance and discharge of the Obligations, to the holder or beneficiary of
any inferior Liens covering the Property, if any, in order of the priority of
such inferior Liens (Lender shall hereby be entitled to rely exclusively upon a
commitment for title insurance issued to determine such Liens and their
priority); and (d) the cash balance, if any, to the Borrower. The application of
proceeds of sale or other proceeds as otherwise provided herein shall be deemed
to be a payment of the Indebtedness like any other payment. The balance of the
Indebtedness remaining unpaid, if any, shall remain fully due and owing in
accordance with the terms of the Loan Documents.
8.4    Payment of Costs. To the fullest extent allowable under applicable Law,
Borrower shall pay all costs incurred or paid by Lender in connection with the
Indebtedness, the Obligations, or the Loan Documents (a) in collecting payment,
whether or not suit is filed; (b) in defending and/or bringing suit, or if
Lender otherwise becomes a party to any suit or proceeding where the
Indebtedness, Obligations, or any Loan Documents are involved, or if Lender is
required to respond to any service of process, including a subpoena; (c) in
foreclosing or taking any other actions to secure possession and exercise
Lender’s rights with respect to any collateral; (d) in connection with any
bankruptcy, reorganization, or other similar proceeding, or any probate
proceeding, involving Borrower, any Guarantor, or any Borrower Control Party
which in any way affects the exercise by Lender of its rights and remedies; (e)
to otherwise enforce Lender’s rights and remedies pursuant to or which arise out
of this Agreement and/or any other Loan Document; (f) in connection with the
negotiation, preparation, and execution hereof and of any other Loan Document
and any amendment hereto or thereto, or any release, consent, approval, or
waiver hereunder or under any other Loan Document; (g) in connection with the
making of any advance under the Note; (h) incurred by Lender which are payable
or reimbursable by Borrower pursuant to any Loan Document; and (i) which are the
obligation of Borrower or incurred by Lender pursuant to any of the Loan
Documents. All such costs shall be and become a part of the Indebtedness. Except
as otherwise expressly provided for herein, all such costs shall be due and
payable when incurred and shall bear interest at the Default Rate from the date
such costs are paid by Lender until Lender is reimbursed for the respective
costs and interest.


Providence Square    48    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




8.5    Setoff. In addition to all other rights under any of the Loan Documents,
Borrower grants to Lender the right, without any notice or demand, to set off
against all money, securities, Termination Fees held by Lender or any agent of
Lender, and similar assets of Borrower, now or hereafter in possession of or on
deposit with Lender, whether held in a general or special account or deposit, to
apply such to any Indebtedness which is due and payable by Borrower to Lender in
any order that Lender may determine in Lender’s discretion.
8.6    Miscellaneous.
(a)    Right to Perform Borrower’s Covenants. If Borrower has failed to keep or
perform any covenant whatsoever contained in any of the Loan Documents, Lender
may, but shall not be obligated to any Person to do so, perform or attempt to
perform said covenant, and any payment made or expense incurred (individually or
collectively, a “Protective Advance”) in the performance or attempted
performance of any such covenant shall be and become a part of the Obligations,
and Borrower promises to pay to Lender, at the place where the Note is payable,
all sums so advanced or paid by Lender, with interest from the date when paid or
incurred by Lender at the Default Rate upon the earlier of the date that is
ninety (90) days after Lender made the Protective Advance and five (5) days
after Borrower receives written demand from Lender. No such payment by Lender
shall constitute a waiver of any Event of Default. In addition to the Liens
hereof, Lender shall be subrogated to all rights, titles, Liens securing the
payment of any debt, claim, tax or assessment for the payment of which Lender
may make an advance, or which Lender may pay.
(b)    Discontinuance of Remedies. In case Lender shall have proceeded to invoke
any right, remedy or recourse permitted under the Loan Documents and shall
thereafter elect to discontinue or abandon same for any reason, Lender shall
have the unqualified right so to do, and in such event, Borrower and Lender
shall be restored to their former positions with respect to the Indebtedness,
the Loan Documents, the Property or otherwise, and the rights, remedies,
recourses and powers of Lender shall continue as if same had never been invoked.
(c)    Other Remedies. In addition to the remedies set forth in this Article and
in the Security Instrument, upon the occurrence of an Event of Default, Lender
shall, in addition, have all other remedies available to it at law or in equity.
(d)    Remedies Cumulative; Non‑Exclusive; Etc. All rights, remedies and
recourses of Lender granted in the Loan Documents, any other pledge of
collateral or otherwise available at law or in equity: (i) shall be cumulative
and concurrent; (ii) may be pursued separately, successively or concurrently
against Borrower, the Property or any one or more of them, at the discretion of
Lender; (iii) may be exercised as often as occasion therefor shall arise, it
being agreed by Borrower that the exercise or failure to exercise any of same
shall in no event be construed as a waiver or release thereof or of any other
right, remedy or recourse; (iv) shall be nonexclusive; (v) shall not be
conditioned upon Lender exercising or pursuing any remedy in relation to the
Property prior to Lender bringing suit to recover the Indebtedness or suit on
the Obligations; and (vi) in the event Lender elects to bring suit on the
Indebtedness and/or the Obligations and obtains a judgment against Borrower
prior to exercising any remedies in relation to the Property, all Liens
including the Lien of the Security Instrument, shall remain in full force and
effect and may be exercised at Lender’s option.


Providence Square    49    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(e)    Partial Release; Etc. Lender may release, regardless of consideration,
any part of the Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the Lien evidenced by the Loan Documents
or affecting the obligations of Borrower or any other party to pay the
Indebtedness or perform and discharge the Obligations. For payment of the
Indebtedness, Lender may resort to any of the collateral therefor in such order
and manner as Lender may elect. No collateral heretofore, herewith or hereafter
taken by Lender shall in any manner impair or affect the collateral given
pursuant to the Loan Documents, and all collateral shall be taken, considered
and held as cumulative. The taking of additional collateral, or the amendment,
extension, renewal, or rearrangement of the Indebtedness or Obligations, or any
part thereof, shall not release or impair the Lien, or other rights granted by
any of the Loan Documents, or affect the liability of Borrower, any endorser,
constituent party, or Guarantor, or any other Person or entity obligated for
payment or performance of any portion of the Indebtedness or Obligations, or
improve the right of any junior lienholder.
(f)    Waiver and Release. Borrower, each Borrower Party and Guarantor, and all
endorsers of the Note, hereby irrevocably and unconditionally waive and release:
(i) all benefits that might accrue to Borrower by virtue of any present or
future Law exempting the Property from attachment, levy or sale on execution or
providing for any appraisement, stay of execution, exemption from civil process,
redemption, or extension of time for payment; (ii) except as otherwise expressly
required in any Loan Documents, all notice of any Event of Default, notice of
the exercise of any right, remedy, or recourse provided for under the Loan
Documents, or any other notice under or with respect to all of the Loan
Documents or any action taken by Lender in connection therewith; (iii) any right
to a marshaling of assets or a sale in inverse order of alienation; (iv) any
right to be released, or any claim that a release has occurred, by reason of any
extension of time or any modification to the terms of any of the Loan Documents,
except a party will not be liable for an increase in the amount of principal, or
interest on such increased principal, pursuant to any such modification if such
principal increase was not contemplated in the Loan Documents (absent such
modification) or agreed to in writing by such party; and (v) all rights to the
benefits of any statute of limitations, moratorium, or laches now provided or
which may hereafter be provided by federal or state Law or pursuant to common
law, to the fullest extent such rights can be waived and released pursuant to
applicable Law.
(g)    No Implied Covenants. There are no, nor shall there be any, implied
covenants of good faith and fair dealing or other similar covenants or
agreements in any of the Loan Documents. All agreed contractual duties are set
forth in the Loan Documents.
(h)    Real Property Laws Govern. The remedies in this Article VIII shall be
available under and governed by the real property Laws of the State and shall
not be governed by the personal property Laws of the State provided Lender
elects to proceed as to the Security Property together with the other Property
under and pursuant to the real property remedies of this Article VIII.
(i)    Attorneys’ Fees. Notwithstanding any provision herein or in any other
Loan Document, the words “reasonable attorneys’ fees” and words of similar
import as used in any Loan Document shall mean only reasonable attorneys’ and
paralegals’ fees and costs as actually incurred, without reference to any
formula contained in Section 13-1-11 of the Official Code of Georgia Annotated
or any other statute.


Providence Square    50    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




8.7    Cross Default. This Agreement is also evidenced and/or secured by the
terms, conditions and provisions of the Note, Security Instrument, Assignment,
and additionally, may be secured by other contracts, agreements of guaranty or
other security instruments. The terms, covenants, conditions and agreements of
each security instrument shall be considered a part hereof as fully as if set
forth herein verbatim. Any default continuing beyond any applicable notice and
cure periods under any of the Loan Documents shall constitute an Event of
Default hereunder and under each of the other Loan Documents. Notwithstanding
the foregoing, the enforcement or attempted enforcement of the Loan Documents
now or hereafter held by Lender shall not prejudice or in any manner affect the
right of Lender to enforce any other Loan Document.
ARTICLE IX
MISCELLANEOUS
9.1    Notices. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and either shall be sent by
overnight courier service or personally delivered to a representative of the
receiving party. All such communications shall be sent or delivered, addressed
to the party for whom it is intended at its address set forth below:
If to Borrower:
RPT Providence Square, LLC
c/o RREEF America, LLC
222 South Riverside Plaza, 34th Floor
Chicago, Illinois 60606

Attention: Anne-Marie Vandenberg
In addition to the foregoing notice to Borrower, Lender shall use reasonable
efforts to deliver copies of such notices simultaneously to:
Alston & Bird LLP
1201 West Peachtree St.
Atlanta, GA 30309
Attn: Jason W. Howard, Esq.


provided, however, that such notice to Alston & Bird LLP is merely a courtesy,
and such notice or failure to give the same shall not extend any cure periods of
Borrower or have any effect whatsoever upon Lender’s rights and remedies under
this Agreement or the Loan Documents.


If to Lender:
Nationwide Life Insurance Company
One Nationwide Plaza, Fifth Floor
Columbus, Ohio 43215
Attention: Real Estate Investments (1-05-701)



Any communication so addressed and sent shall be deemed to have been delivered
on the earlier of (1) actual delivery, and (2) on the first Business Day after
deposit with an overnight courier service, if such deposit is timely and
appropriate in accordance with the requirements of such courier service for next
business day delivery, in either case to the address of the intended addressee
(except as otherwise provided in any Security Instrument), and any communication
so delivered in person


Providence Square    51    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




shall be deemed to be given when receipted for by, or actually received by
Lender or any Borrower, as the case may be. Borrower or Lender may designate a
change of address within the United States of America by written notice to the
other by giving at least ten (10) days prior written notice of such change of
address.
9.2    Preservation of Rights. No delay or omission on Lender’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will Lender’s action or
inaction impair any such right or power. Lender’s rights and remedies hereunder
are cumulative and not exclusive of any other rights or remedies which Lender
may have under other agreements, at law or in equity.
9.3    Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.
9.4    Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by Borrower from, any provision of this Agreement or any other
Loan Document will be effective unless made in a writing signed by the party to
be charged, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Notwithstanding the
foregoing, Lender may modify any of the Loan Documents for the purposes of
completing missing content or correcting erroneous content, without the need for
a written amendment, provided that Lender shall send a copy of any such
modification to Borrower (which notice may be given by electronic mail). No
notice to or demand on Borrower will entitle Borrower to any other or further
notice or demand in the same, similar or other circumstance.
9.5    Entire Agreement. This Agreement together with the other Loan Documents
constitute the entire agreement and supersede all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.
9.6    Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by electronic transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by electronic transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by electronic transmission.
9.7    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of Borrower and Lender and their respective heirs, executors,
administrators, successors and assigns; provided, however, that Borrower may not
assign this Agreement in whole or in part without Lender’s prior written consent
and Lender at any time may assign this Agreement in whole or in part.
9.8    Interpretation. In this Agreement, unless Lender and Borrower otherwise
agree in writing, the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or”, the words “including”, “includes” and “include” shall be deemed to


Providence Square    52    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




be followed by the words “without limitation”; references to articles, sections
(or subdivisions of sections) or exhibits are to those of this Agreement; and
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but only to the extent such amendments and other modifications are not
prohibited by the terms of this Agreement. Section headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose. Unless otherwise specified in this
Agreement, all accounting terms shall be interpreted and all accounting
determinations shall be made in accordance with generally accepted accounting
principles consistently applied. If this Agreement is executed by more than one
party as Borrower, the obligations of such Persons will be joint and several.
9.9    No Consequential Damages, Etc. Lender will not be responsible for any
damages, consequential, incidental, special, punitive or otherwise, that may be
incurred or alleged by any Person, including Borrower and any Guarantor, as a
result of this Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby, or the use of the proceeds of the Loan.
9.10    Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by Lender and will be deemed to be made in the State. This Agreement
will be interpreted and the rights and liabilities of the parties hereto
determined in accordance with the Laws of the State, excluding its conflict of
laws rules. Borrower hereby irrevocably consents to the exclusive jurisdiction
of any state or federal court in the county or judicial district where the Real
Property is located; provided that nothing contained in this Agreement will
prevent Lender from bringing any action, enforcing any award or judgment or
exercising any rights against Borrower individually, against any security or
against any property of Borrower within any other county, state or other foreign
or domestic jurisdiction. The venue provided above is the most convenient forum
for both Lender and Borrower. Borrower waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Agreement.
9.11    Modification Not an Impairment of Security. Lender, without notice, may
release any part of the security described herein or may release any Person
liable for the Loan without in any way affecting the priority of the Security
Instrument, to the full extent of the Loan remaining unpaid hereunder, upon any
part of the security not expressly released. Lender, at its option and within
Lender’s discretion, may agree with any party obligated on the Loan or having
any interest in the security described herein, to extend the time for payment of
any part or all of the Loan, and such agreement shall not, in any way, release
or impair the Security Instrument, but shall extend the same as against the
title of all parties having any interest in said security, which interest is
subject to the Security Instrument. In the event Lender (a) releases, as
aforesaid, any part of the security described herein or any Person liable for
the Loan; (b) grants an extension of time for the payment of the Note; (c) takes
other or additional security for the payment of the Note; or (d) waives or fails
to exercise any rights granted in any of the Loan Documents, any said act or
omission shall not release Borrower, subsequent purchasers of the Property or
any part thereof, or any Guarantor from any obligation or any covenant of any of
the Loan Documents, nor preclude Lender from exercising any right, power or
privilege herein granted or intended to be granted in the event of any other
default then made or any subsequent default.
9.12    Replacement Documents. Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
Loan Document which is not of


Providence Square    53    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




public record and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower, at its expense, will
issue, in lieu thereof, a replacement Note or other Loan Document, dated the
date of such lost, stolen, destroyed or mutilated Note or other Loan Document in
the same principal amount thereof and otherwise of like tenor.
9.13    Sole Discretion of Lender. Wherever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide that arrangements or terms are satisfactory or not
satisfactory shall be in the sole discretion of Lender and shall be final and
conclusive, except as may be otherwise expressly and specifically provided
herein.
9.14    Expenses. Borrower shall pay Lender, upon the execution of this
Agreement, and otherwise on demand, all costs and expenses incurred by Lender in
connection with the preparation, negotiation and delivery of this Agreement and
the other Loan Documents, and any modifications thereto, and the collection of
all of the Obligations, including but not limited to enforcement actions,
relating to the Loan, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions or proceedings arising out of or relating
to this Agreement, including reasonable fees and expenses of counsel (which may
include costs of in‑house counsel), expenses for auditors, appraisers and
environmental consultants, lien searches, recording and filing fees and taxes.
Fees and expenses imposed or incurred by Lender in connection with considering
any request by Borrower for approval, modification or waiver may include a
reasonable processing fee imposed by Lender and legal fees, if counsel is used
(including, without limitation, in-house and outside counsel), and shall be paid
or reimbursed to Lender by Borrower regardless of whether Lender shall have
given such approval or waiver or agreed to such modification.
9.15    UCC Financing Statements. Borrower authorizes Lender to file such
financing statements, with or without the signature of Borrower, as Lender may
elect, as may be necessary or desirable to perfect the Lender’s Lien in the
Security Property. Without limiting any other provision herein, Borrower hereby
authorizes Lender to file one or more financing statements and any renewal or
continuation statements thereof, describing the Property and the proceeds of the
Property, including, without limitation, a financing statement covering “all
assets of Borrower, all proceeds therefrom, and all rights and privileges with
respect thereto.” Borrower further authorizes Lender to file, with or without
any additional signature from Borrower, as Lender may elect, such amendments and
continuation statements as Lender may deem necessary or desirable from time to
time to perfect or continue the Lender’s Lien in the Security Property. Borrower
hereby ratifies any financing statements that may have been filed by Lender in
advance of the date hereof to perfect Lender’s security interest in the Security
Property.
9.16    Secondary Market. Lender may, at any time, sell, transfer or assign any
of the Loan Documents, any or all servicing rights with respect thereto, or
grant participations therein or issue mortgage pass-through certificates or
other securities evidencing a beneficial interest in a rated or unrated public
offering or private placement. Lender may forward to each purchaser, transferee,
assignee, servicer or participant (collectively, “Investor”), and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan and to Borrower, any Guarantor and the
Property, whether furnished by Borrower, any Guarantor or otherwise, as Lender
determines necessary or desirable. In connection therewith, Borrower agrees that
it shall cooperate with Lender and use commercially reasonable efforts to
facilitate the


Providence Square    54    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




consummation of any such sale, transfer, assignment, participation or grant
which may include the execution of more than one Note secured by the Loan
Documents, provided that the total amount of indebtedness under such Notes shall
not exceed the amount owing by Borrower under the Loan. Lender shall be
responsible for all of Borrower’s reasonable expenses incurred in connection
with any such sale, transfer, assignment, participation or grant.
9.17    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF BORROWER AND LENDER IRREVOCABLY WAIVES ANY AND ALL RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO
THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. BORROWER AND LENDER
ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
9.18    Time of the Essence. Time is of the essence with respect to the
performance of Borrower’s and Guarantor’s obligations under the Loan Documents.
9.19    Electronic Images. Borrower hereby acknowledges and agrees that Lender
may create electronic images and destroy paper originals of any imaged documents
received or generated by Lender in connection with the Loan. Any such images
maintained by Lender as part of its normal business processes shall be given the
same legal effect as the paper original(s) thereof. Borrower hereby agrees that
Lender may convert any instrument into a “electronic record” under the Uniform
Electronic Transactions Act (Ohio Uniform Commercial Code Section 1306.01, et
seq.) (the “UETA”), and that the image of such instrument in Lender’s possession
shall constitute an “authoritative copy” under the UETA.
ARTICLE X
LIMITATION OF LIABILITY
10.1    Non-Recourse Liability. Except as hereinafter provided, the liability of
Borrower and any Guarantor with respect to the payment of principal and interest
hereunder shall be “non-recourse,” and Lender’s source of satisfaction of the
Indebtedness and Borrower’s and Guarantor’s other obligations under the Loan
Documents shall be limited to the Property and Lender’s receipt of the Rents
from the Property and any other security or collateral now or hereafter held by
Lender. Lender shall not seek to procure payment out of other assets of
Borrower, any Guarantor or any Person comprising Borrower, nor seek any judgment
(except as hereinafter provided) for any sums that are or may be payable under
the Loan Documents, including any claim or judgment (except as hereafter
provided) for any deficiency remaining after foreclosure of the Security
Instrument. The above provisions shall not be deemed to be a release or
impairment of the Loan evidenced by the Note or the security therefor intended
by the other Loan Documents, nor be deemed to preclude Lender from exercising
its rights to foreclose the Security Instrument or to enforce any of its other
rights or remedies under the Loan Documents, including but not limited to the
Guaranty Agreement. It is expressly understood and agreed that the
aforementioned limitation on liability shall in no way affect or apply to the
continued personal liability of Borrower or any Guarantor, jointly and
severally, for all Enforcement Costs and any and all actual costs, expenses
(including Protective Advances), losses and/or damages incurred (other than
consequential, punitive, special, or exemplary damages) by Lender as a result of
any of the following:


Providence Square    55    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(a)    Fraud, willful misconduct or material misrepresentation made by either
Borrower or Carveout Guarantor in connection with the Application, any of the
Loan Documents, or any other supporting or due diligence documentation provided
by Borrower or Carveout Guarantor in connection therewith;
(b)    Failure to pay any taxes which accrue prior to Lender taking title to the
Property (except to the extent Lender is holding impounds for the same), or to
pay assessments, charges for labor or materials, or any other charges that could
result in Liens on all or any portion of the Property (except to the extent that
sums sufficient to pay such amounts have been deposited into an escrow account
with Lender for the purposes of paying such assessments and charges); provided,
however, any such failure shall only trigger recourse liability if at the time
of such failure, (A) Borrower had sufficient cash flow (i.e., Borrower has not
made any distributions (excluding all commercially reasonable third party
operating expenses) from the Property over the previous twelve month period)
from the Property to pay such amounts but failed to do so; or (B) Borrower
(x) had insufficient cash flow from the Property to pay such amounts, (y) failed
to give Lender immediate written notice that Borrower would have insufficient
cash flow from the Property to pay any amounts owed prior to their delinquency,
and (z) is not cooperating with Lender in completing a deed in lieu of
foreclosure, at Borrower’s sole cost and expense, to the extent Lender has
requested a deed in lieu of foreclosure;
(c)    Misapplication or misappropriation in violation of the Loan Documents of:
(i) proceeds of insurance covering all or any portion of the Property, (ii)
proceeds of the sale or condemnation of all or any portion of the Property, or
(iii) rentals or other income from the Property received by or on behalf of
Borrower and not applied to satisfy Borrower’s obligations hereunder and/or
under the Loan Documents;
(d)    Causing or permitting physical waste, arson or other similar damage to
occur in, on or about the Property;
(e)    Following an Event of Default, failure to pay to Lender all unearned
advance rentals and security deposits that have been paid by tenants of the
Property to the extent that such funds have not been refunded to such tenants;
(f)    Borrower’s material amendment, modification, renewal, extension, or
termination of any Lease (except as expressly provided for therein), without
Lender’s consent, if required pursuant to the terms hereof, and the failure to
deliver to Lender any Termination Fees (if required pursuant to the terms of the
Loan Documents), including any amounts paid in connection with the bankruptcies
or insolvencies of such tenants, and Borrower’s failure to assign any claims,
proofs of claims or other rights relating to the future right to receive payment
of such amounts;
(g)    Loss by fire, casualty, acts of terrorism, or other events, not
compensated by insurance proceeds collected by or remitted to Lender as a result
of Borrower’s failure to comply with Lender’s insurance requirements (including
the payment of any required deductibles);
(h)    Failure to return to Lender or reimburse Lender for all Security Property
owned by Borrower taken from the Property by or on behalf of Borrower out of the
ordinary course of business and not replaced by items of like or greater value
than the original value of the Security Property so removed;


Providence Square    56    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




(i)    Any breach of any representation, warranty, covenant or indemnity
obligations under the Indemnity Agreement; and
(j)    Borrower’s failure to timely pay any amounts payable for all state
documentary stamp taxes, recording and transfer taxes, and intangible personal
property taxes, if any, which may be levied or assessed against the Loan, or any
of the Loan Documents, together with all interest, penalties or charges in
connection therewith.
The obligations of Borrower and Carveout Guarantor in subsections (a) through
(j) above shall survive (1) foreclosure under the Security Instrument (or
Lender’s acceptance of a deed in lieu thereof); or (2) the satisfaction of all
Obligations (including the full repayment of the Loan) under the Loan Documents,
but only as to claims, or matters which are based upon or arise out of
circumstances or conditions which are first created or which first arise or come
into existence prior to the events described in (1) and (2) above. 
Notwithstanding the foregoing, the obligations in subsection (i) above shall be
deemed terminated upon the termination of the corresponding obligations pursuant
to Section 6.12 of the Indemnity Agreement.
10.2    Full Recourse Liability. Borrower and Guarantor shall become personally
liable, jointly and severally, for the entire amount of the Loan (including all
principal, interest and other charges associated therewith) and performance
under the Loan Documents in the event that: (a) Borrower or any Person having a
direct or indirect interest in Borrower violates the covenant governing the
placing of secondary financing pursuant to Sections 4.11(a)(ix), 7.1(m), or
8.1(g) of this Agreement, (b) Borrower or any Person having a direct or indirect
interest in Borrower violates the covenant restricting Dispositions pursuant to
Article VII of this Agreement, (c) Borrower or Carveout Guarantor files a
petition in bankruptcy or for the appointment of a receiver, or commences under
any bankruptcy or insolvency law, proceedings for its relief or for the
compromise, extension, arrangement or adjustment of its obligations, (d)
Borrower colludes in an involuntary bankruptcy proceeding filed against Borrower
or Carveout Guarantor which is not dismissed within ninety (90) days after the
filing of same, (e) there is filed against Borrower any claim, which is not
released within ninety (90) days after the filing, by reason of the operation of
federal bankruptcy, state insolvency or similar creditors’ rights laws that is
based on (i) the Loan being deemed a fraudulent conveyance or fraudulent
transfer; or (ii) the Loan being deemed a preferential transfer, (f) in the
event any Borrower Parties or any affiliate thereof challenges or disputes the
validity or enforceability of any of the provisions of the Loan Documents
following a Material Default, seeks to delay or impair the enforcement of
Lender’s remedial rights under the Loan Documents following a Material Default
under the Loan Documents, or challenges the validity, enforceability or first
priority of the liens and security interests securing payment of amounts owing
or payable under the terms of the Loan Documents (unless prior to such challenge
Borrower has either commenced turning over all revenue (including any security
deposits) from the Property or Borrower has cooperated with the appointment of a
receiver to preserve and protect the Property during the pendency of such
challenge), or (g) Borrower or its assets are substantively consolidated with or
into any other entity or such entity’s estate in bankruptcy and a material
violation of Section 4.11 of this Agreement was a contributing factor in such
consolidation.
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.




Providence Square    57    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANKS; SIGNATURE PAGES FOLLOW]






Providence Square    58    Loan No. 00-1103028
4813-0380-2520, v. 3

--------------------------------------------------------------------------------


Exhibit 10.3




Borrower’s Signature Page for Loan Agreement




 
BORROWER:
RPT PROVIDENCE SQUARE, LLC,
a Delaware limited liability company






By: /s/ James Toney          
Name: James Toney
Its: Authorized Signatory




By: /s/ Jeff Anderson         
Name: Jeff Anderson
Its: Authorized Signatory







[LENDER’S SIGNATURE PAGE FOLLOWS]








Providence Square    Loan No. 00-1103028

--------------------------------------------------------------------------------


Exhibit 10.3




Lender’s Signature Page for Loan Agreement




 
LENDER:


NATIONWIDE LIFE INSURANCE COMPANY, an Ohio corporation


 
 
 
 
 
By: /s/ Michael C. Beldelman 
 
Print Name: Michael C. Beldelman
 
Title: Senior Investment Professional
 
         Real Estate Investments Authorized Signatory
 
         Authorized Signatory





[Click here to enter text.]60    [Click here to enter text.]

--------------------------------------------------------------------------------


Exhibit 10.3












Providence Square        Loan No. 00-1103028

--------------------------------------------------------------------------------

Exhibit 10.3






SCHEDULE I


(See attached)


4813-0380-2520, v. 3

--------------------------------------------------------------------------------

Exhibit 10.3




loanagreementimage1.jpg [loanagreementimage1.jpg]


4813-0380-2520, v. 3

--------------------------------------------------------------------------------

Exhibit 10.3




loanagreementimage2.jpg [loanagreementimage2.jpg]


4813-0380-2520, v. 3